EXHIBIT 10.56

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT

 

By

 

BEARINGPOINT, INC. and BEARINGPOINT, LLC,

 

as Borrowers

 

and

 

THE GUARANTORS PARTY HERETO

 

and

 

UBS AG, STAMFORD BRANCH,

 

as Administrative Agent

 

--------------------------------------------------------------------------------

 

Dated as of July 19, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

PREAMBLE      R E C I T A L S:    1 A G R E E M E N T:    2 ARTICLE I.
DEFINITIONS AND INTERPRETATION    2     Section 1.1    Definitions.    2
Section 1.2    Interpretation    10 Section 1.3    Resolution of Drafting
Ambiguities    10 Section 1.4    Perfection Certificate    10 ARTICLE II. GRANT
OF SECURITY AND SECURED OBLIGATIONS    11 Section 2.1    Pledge    11
Section 2.2    Secured Obligations    11 Section 2.3    Security Interest    12
ARTICLE III. PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED
COLLATERAL    13 Section 3.1    Delivery of Certificated Securities Collateral
   13 Section 3.2    Perfection of Uncertificated Securities Collateral    13
Section 3.3    Financing Statements and Other Filings; Maintenance of Perfected
Security Interest    13 Section 3.4    Other Actions    14 Section 3.5   
Joinder of Additional Pledgors    18 Section 3.6    Supplements; Further
Assurances    18 ARTICLE IV. REPRESENTATIONS, WARRANTIES AND COVENANTS    19
Section 4.1    Title    19 Section 4.2    Limitation on Liens; Defense of
Claims; Transferability of Pledged Collateral    19 Section 4.3    Chief
Executive Office; Change of Name; Jurisdiction of Organization    19 Section 4.4
   Location of Collateral; Books and Records    20 Section 4.5    [Reserved]   
20 Section 4.6    Corporate Names; Prior Transactions    20 Section 4.7    Due
Authorization and Issuance    20 Section 4.8    No Claims    20 Section 4.9   
No Conflicts, Consents, etc.    20

 

i



--------------------------------------------------------------------------------

    Section 4.10

   Pledged Collateral    21

    Section 4.11

   Insurance    21

    Section 4.12

   Payment of Taxes; Compliance with Laws; Contested Liens; Claims    21

    Section 4.13

   Access to Pledged Collateral, Books and Records; Other Information    21

    Section 4.14

   Third Party Consents Relating to Intellectual Property Collateral    22

ARTICLE V. CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

   22

    Section 5.1

   Pledge of Additional Securities Collateral    22

    Section 5.2

   Voting Rights; Distributions; etc.    22

    Section 5.3

   Operative Agreements    23

    Section 5.4

   Defaults, etc    24

    Section 5.5

   Certain Agreements of Pledgors As Issuers and Holders of Equity Interests.   
24

ARTICLE VI. CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL

   24

    Section 6.1

   Grant of License    24

    Section 6.2

   Registrations    24

    Section 6.3

   No Violations or Proceedings    25

    Section 6.4

   Protection of Administrative Agent’s Security    25

    Section 6.5

   After-Acquired Property    25

    Section 6.6

   Modifications    26

    Section 6.7

   Litigation    26

ARTICLE VII. CERTAIN PROVISIONS CONCERNING ACCOUNTS

   26

    Section 7.1

   Special Representations and Warranties    26

    Section 7.2

   Maintenance of Records    26

    Section 7.3

   Legend    27

    Section 7.4

   Modification of Terms, etc    27

    Section 7.5

   Collection    27

ARTICLE VIII. TRANSFERS AND OTHER LIENS

   28

    Section 8.1

   Transfers of and other Liens on Pledged Collateral    28

ARTICLE IX. REMEDIES

   28

    Section 9.1

   Remedies    28

    Section 9.2

   Notice of Sale    30

    Section 9.3

   Waiver of Notice and Claims    30

    Section 9.4

   Certain Sales of Pledged Collateral.    30

    Section 9.5

   No Waiver; Cumulative Remedies.    31

    Section 9.6

   Certain Additional Actions Regarding Intellectual Property    31

 

ii



--------------------------------------------------------------------------------

ARTICLE X. PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS/APPLICATION
OF PROCEEDS    32     Section 10.1    Proceeds of Casualty Events and Collateral
Dispositions    32     Section 10.2    Application of Proceeds    32 ARTICLE XI.
MISCELLANEOUS    32     Section 11.1    Concerning Administrative Agent.    32
    Section 11.2    Administrative Agent May Perform; Administrative Agent
Appointed Attorney-in-Fact    33     Section 11.3    Expenses.    34
    Section 11.4    Continuing Security Interest; Assignment    34
    Section 11.5    Termination; Release    35     Section 11.6    Modification
in Writing    35     Section 11.7    Notices    35     Section 11.8    GOVERNING
LAW    35     Section 11.9    CONSENT TO JURISDICTION AND SERVICE OF PROCESS;
WAIVER OF JURY TRIAL    36     Section 11.10    Severability of Provisions    36
    Section 11.11    Execution in Counterparts    36     Section 11.12   
Business Days    36     Section 11.13    Waiver of Stay    36     Section 11.14
   No Credit for Payment of Taxes or Imposition    37     Section 11.15    No
Claims Against Administrative Agent    37     Section 11.16    No Release    37
    Section 11.17    Obligations Absolute    37

 

EXHIBIT 1    Form of Issuers Acknowledgment EXHIBIT 2    Form of Securities
Pledge Amendment EXHIBIT 3    Form of Joinder Agreement EXHIBIT 4    Form of
Securities Account Control Agreement EXHIBIT 5-A    Form of Deposit Account
Control Agreement - Springing Dominion EXHIBIT 5-B    Form of Deposit Account
Control Agreement - Full Dominion

 

iii



--------------------------------------------------------------------------------

SECURITY AGREEMENT

 

SECURITY AGREEMENT dated as of July 19, 2005 (as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof, the “Agreement”) made by BearingPoint, Inc. and BearingPoint,
LLC (the “Borrowers”) and THE GUARANTORS LISTED ON THE SIGNATURE PAGES HERETO
(the “Guarantors”) ANY ADDITIONAL BORROWERS OR GUARANTORS FROM TIME TO TIME
PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (the “Additional Pledgors,”),
as pledgors, assignors and debtors (the Borrowers, together with the Guarantors
and the Additional Pledgors, in such capacities and together with any successors
in such capacities, the “Pledgors,” and each, a “Pledgor”), in favor of UBS AG,
STAMFORD BRANCH, in its capacity as administrative agent pursuant to the Credit
Agreement (as hereinafter defined), as pledgee, assignee and secured party (in
such capacities and together with any successors in such capacities, the
“Administrative Agent”).

 

R E C I T A L S:

 

A. The Borrowers, the Administrative Agent, General Electric Capital
Corporation, as Syndication Agent, and Collateral Agent, UBS Securities, LLC, as
Lead Arranger, UBS AG, Stamford Branch, as Issuing Bank and as Swingline Lender
and the lending institutions listed therein (together with the Administrative
Agent in its capacity as a lender, the “Lenders”) have, in connection with the
execution and delivery of this Agreement, entered into that certain credit
agreement, dated as of July 19, 2005 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

B. Each Guarantor has, pursuant to the Credit Agreement, among other things,
unconditionally guaranteed the obligations of the Borrowers under the Credit
Agreement and the other Loan Documents (as hereinafter defined).

 

C. The Borrowers and each Guarantor will receive substantial benefits from the
execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.

 

D. It is contemplated that one or more of the Pledgors may enter (or may have
entered) into one or more Lender Hedging Agreements with one or more of the
Lenders or their respective Affiliates.

 

E. Each Pledgor is or, as to Pledged Collateral (as hereinafter defined)
acquired by such Pledgor after the date hereof will be, the legal and/or
beneficial owner of the Pledged Collateral pledged by it hereunder.

 

F. This Agreement is given by each Pledgor in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the payment and performance of
all of the Obligations.

 

G. It is a condition to the obligations of the Lenders to make the Loans under
the Credit Agreement and a condition to any Lender issuing Letters of Credit
under the Credit Agreement or entering into any Lender Hedging Agreement that
each Pledgor execute and deliver the applicable Loan Documents, including this
Agreement.



--------------------------------------------------------------------------------

A G R E E M E N T:

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Administrative Agent hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS AND INTERPRETATION

 

Section 1.1 Definitions.

 

(a) Unless otherwise defined herein, terms used herein that are defined in the
UCC shall have the meanings assigned to them in the UCC.

 

(b) Capitalized terms used but not otherwise defined herein that are defined in
the Credit Agreement shall have the meanings given to them in the Credit
Agreement.

 

(c) The following terms shall have the following meanings:

 

“Additional Pledged Interests” shall mean, collectively, with respect to each
Pledgor, (i) all options, warrants, rights, agreements, additional membership,
partnership or other equity interests of whatever class of any issuer of Initial
Pledged Interests or any interest in any such issuer, together with all rights,
privileges, authority and powers of such Pledgor relating to such interests in
each issuer or under the Operative Agreement of any such issuer, and the
certificates, instruments and agreements representing such membership,
partnership or other interests and any and all interest of such Pledgor in the
entries on the books of any financial intermediary pertaining to such
membership, partnership or other equity interests from time to time acquired by
such Pledgor in any manner and (ii) to the extent required to be pledged by the
terms of the Credit Agreement, including, without limitation, Section 5.10 of
the Credit Agreement, all membership, partnership or other equity interests, as
applicable, of each limited liability company, partnership or other entity
(other than a corporation) hereafter acquired or formed by such Pledgor and all
options, warrants, rights, agreements, additional membership, partnership or
other equity interests of whatever class of such limited liability company,
partnership or other entity together with all rights, privileges, authority and
powers of such Pledgor relating to such interests or under the Operative
Agreement of any such issuer, and the certificates, instruments and agreements
representing such membership, partnership or other equity interests and any and
all interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such membership, partnership or other interests, from
time to time acquired by such Pledgor in any manner provided, however, that to
the extent applicable, Additional Pledged Interests shall not include any
interest possessing more than 65% of the voting power of control of all classes
of interests entitled to vote of any foreign Subsidiary which is a first-tier
controlled foreign corporation (as defined in Section 957(a) of the Code) to the
extent such pledge would result in an adverse tax consequence to any Pledgor
and, in any event, shall not include the interests of any Subsidiary otherwise
required to be pledged pursuant to this

 

2



--------------------------------------------------------------------------------

Agreement to the extent that such pledge would constitute an investment of
earnings in United States property under Section 956 (or a successor provision)
of the Code, to the extent such pledge would trigger a material increase in the
gross income of a United States shareholder of such Subsidiary pursuant to
Section 951 (or a successor provision) of the Code.

 

“Additional Pledged Shares” shall mean, collectively, with respect to each
Pledgor, (i) all options, warrants, rights, agreements, additional shares of
capital stock of whatever class of any issuer of the Initial Pledged Shares or
any other equity interest in any such issuer, together with all rights,
privileges, authority and powers of such Pledgor relating to such interests
issued by any such issuer under the Operative Agreement of any such issuer, and
the certificates, instruments and agreements representing such interests and any
and all interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such interests, from time to time acquired by such
Pledgor in any manner and (ii) to the extent required to be pledged by the terms
of the Credit Agreement, including, without limitation, Section 5.10 of the
Credit Agreement, all the issued and outstanding shares of capital stock of each
corporation hereafter acquired or formed by such Pledgor and all options,
warrants, rights, agreements or additional shares of capital stock of whatever
class of such corporation together with all rights, privileges, authority and
powers of such Pledgor relating to such shares or under the Operative Agreement
of such corporation and the certificates, instruments and agreements
representing such shares and any and all interest of such Pledgor in the entries
on the books of any financial intermediary pertaining to such shares, from time
to time acquired by such Pledgor in any manner provided, however, that to the
extent applicable, Additional Pledged Shares shall not include any interest
possessing more than 65% of the voting power of control of all classes of
interests entitled to vote of any foreign Subsidiary which is a first-tier
controlled foreign corporation (as defined in Section 957(a) of the Code) to the
extent such pledge would result in an adverse tax consequence to any Pledgor
and, in any event, shall not include the interests of any Subsidiary otherwise
required to be pledged pursuant to this Agreement to the extent that such pledge
would constitute an investment of earnings in United States property under
Section 956 (or a successor provision) of the Code, to the extent such pledge
would trigger a material increase in the gross income of a United States
shareholder of such Subsidiary pursuant to Section 951 (or a successor
provision) of the Code.

 

“Additional Pledgors” shall have the meaning assigned to such term in the
Preamble hereof.

 

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.

 

“Agreement” shall have the meaning assigned to such in the Preamble hereof.

 

“Borrowers” shall have the meaning assigned to such term in the Preamble hereof.

 

“Claims” shall mean any and all property taxes and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of
law) against, all or any portion of the Pledged Collateral.

 

3



--------------------------------------------------------------------------------

“Collateral Account” shall mean a collateral account or sub-account established
and maintained by the Administrative Agent (or a Lender that agrees to be an
administrative sub-agent for the Administrative Agent) in its name as
Administrative Agent for the Secured Parties in accordance with the provisions
of Section 9.01 of the Credit Agreement and all funds from time to time on
deposit in the Collateral Account including, without limitation, all Cash
Equivalents and all certificates and instruments from time to time representing
or evidencing such investments; all notes, certificates of deposit, checks and
other instruments from time to time hereafter delivered to or otherwise
possessed by the Administrative Agent for or on behalf of any Pledgor in
substitution for, or in addition to, any or all of the Pledged Collateral; and
all interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the items constituting Pledged Collateral.

 

“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Pledgor and third
parties, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof.

 

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9-106 of the UCC.

 

“Control Agreements” shall mean, collectively, the Deposit Account Control
Agreements and the Securities Account Control Agreements.

 

“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Pledgor, including, without limitation, the copyrights, registrations and
applications listed in Schedule 13(b) annexed to the Perfection Certificate,
together with any and all (i) rights and privileges arising under applicable law
with respect to such Pledgor’s use of such copyrights, (ii) reissues, renewals,
continuations and extensions thereof, (iii) income, fees, royalties, damages,
claims and payments now or hereafter due and/or payable with respect thereto,
including, without limitation, damages and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present or future infringements thereof.

 

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

 

4



--------------------------------------------------------------------------------

“Deposit Account Control Agreement” shall mean an agreement substantially in the
form annexed hereto as Exhibit 5-A or Exhibit 5-B.

 

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor,
(i) all “deposit accounts” as such term is defined in the UCC held by Pledgor
and located in the United States other than Excluded Accounts and in any event
shall include, without limitation, the LC Collateral Account and all accounts
and sub-accounts relating to any of the foregoing accounts and (ii) all cash,
funds, checks, notes and instruments from time to time on deposit in any of the
accounts or sub-accounts described in clause (i) of this definition.

 

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Pledged Notes.

 

“Excluded Accounts” shall mean, (i) the Deposit Accounts listed on Schedule
2.04(f) to the Credit Agreement, (ii) Deposit Accounts the balance of which
consists exclusively of (A) withheld income taxes and federal, state or local
employment taxes in such amounts as are required in the reasonable judgment of
the Borrowers to be paid to the Internal Revenue Service or state or local
government agencies within the following month with respect to employees of any
of the Loan Parties and (B) amounts required to be paid over to an employee
benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the
benefit of employees of one or more Loan Parties and (iii) all segregated
Deposit Accounts constituting (and the balance of which consists solely of funds
set aside in connection with) payroll accounts and trust or other fiduciary
accounts or (iv) accounts containing balances of less than $300,000.

 

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include, without limitation, (i) all of such Pledgor’s
rights, title and interest in, to and under all insurance policies and
Contracts, (ii) all know-how and warranties relating to any of the Pledged
Collateral, (iii) any and all other rights, claims, choses-in-action and causes
of action of such Pledgor against any other Person and the benefits of any and
all collateral or other security given by any other Person in connection
therewith, (iv) all guarantees, endorsements and indemnifications on, or of, any
of the Pledged Collateral, (v) all lists, books, records, correspondence,
ledgers, print-outs, files (whether in printed form or stored electronically),
tapes and other papers or materials containing information relating to any of
the Pledged Collateral, including, without limitation, all customer or tenant
lists, identification of suppliers, data, plans, blueprints, specifications,
designs, drawings, appraisals, recorded knowledge, surveys, studies, engineering
reports, test reports, manuals, standards, processing standards, performance
standards, catalogs, research data, computer and automatic machinery software
and programs and the like, field repair data, accounting information pertaining
to such Pledgor’s operations or any of the Pledged Collateral and all media in
which or on which any of the information or knowledge or data or records may be
recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data, (vi) all licenses,
consents, permits, variances, certifications, authorizations and approvals,
however characterized,

 

5



--------------------------------------------------------------------------------

of any Governmental Authority (or any Person acting on behalf of a Governmental
Authority) now or hereafter acquired or held by such Pledgor pertaining to
operations now or hereafter conducted by such Pledgor or any of the Pledged
Collateral including, without limitation, building permits, certificates of
occupancy, environmental certificates, industrial permits or licenses and
certificates of operation and (vii) all rights to reserves, deferred payments,
deposits, refunds, indemnification of claims to the extent the foregoing relate
to any Pledged Collateral and claims for tax or other refunds against any
Governmental Authority relating to any Pledged Collateral.

 

“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including, without limitation, (i) all
goodwill connected with the use of and symbolized by any of the Intellectual
Property Collateral in which such Pledgor has any interest, (ii) all know-how,
trade secrets, customer and supplier lists, proprietary information, inventions,
methods, procedures, formulae, descriptions, compositions, technical data,
drawings, specifications, name plates, catalogs, confidential information and
the right to limit the use or disclosure thereof by any Person, pricing and cost
information, business and marketing plans and proposals, consulting agreements,
engineering contracts and such other assets which relate to such goodwill and
(iii) all product lines of such Pledgor’s business.

 

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

 

“Indemnitees” shall have the meaning assigned to such term in Section 11.3(a)
hereof.

 

“Initial Pledged Interests” shall mean, with respect to each Pledgor, all
membership, partnership or other equity interests (other than in a corporation),
as applicable, of each issuer owned by such Pledgor as described in Schedule 10
annexed to the Perfection Certificate, together with all rights, privileges,
authority and powers of such Pledgor in and to each such issuer or under the
Operative Agreement of each such issuer, and the certificates, instruments and
agreements representing such membership, partnership or other interests and any
and all interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such membership, partnership or other interests;
provided, however, that to the extent applicable, Initial Pledged Interests
shall not include any interest not required to be pledged pursuant to
Section 5.10 of the Credit Agreement or any interest possessing more than 65% of
the voting power of control of all classes of interests entitled to vote of any
foreign Subsidiary which is a first-tier controlled foreign corporation (as
defined in Section 957(a) of the Code) to the extent such pledge would result in
an adverse tax consequence to any Pledgor and, in any event, shall not include
the interests of any Subsidiary otherwise required to be pledged pursuant to
this Agreement to the extent that such pledge would constitute an investment of
earnings in United States property under Section 956 (or a successor provision)
of the Code, to the extent such pledge would trigger a material increase in the
gross income of a United States shareholder of such Subsidiary pursuant to
Section 951 (or a successor provision) of the Code.

 

“Initial Pledged Shares” shall mean, collectively, with respect to each Pledgor,
the issued and outstanding shares of capital stock of each issuer owned by such
Pledgor as described in Schedule 10 annexed to the Perfection Certificate
together with all rights, privileges, authority

 

6



--------------------------------------------------------------------------------

and powers of such Pledgor relating to such interests in each such issuer or
under the Operative Agreement of each such issuer, and the certificates,
instruments and agreements representing such shares of capital stock and any and
all interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to the Initial Pledged Shares; provided, however, that
to the extent applicable, Initial Pledged Shares shall not include any interest
not required to be pledged pursuant to Section 5.10 of the Credit Agreement or
any interest possessing more than 65% of the voting power of control of all
classes of interests entitled to vote of any foreign Subsidiary which is a
first-tier controlled foreign corporation (as defined in Section 957(a) of the
Code) to the extent such pledge would result in an adverse tax consequence to
any Pledgor and, in any event, shall not include the interests of any Subsidiary
otherwise required to be pledged pursuant to this Agreement to the extent that
such pledge would constitute an investment of earnings in United States property
under Section 956 (or a successor provision) of the Code, to the extent such
pledge would trigger a material increase in the gross income of a United States
shareholder of such Subsidiary pursuant to Section 951 (or a successor
provision) of the Code.

 

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9 of the UCC and shall
include, without limitation, all promissory notes, drafts, bills of exchange or
acceptances.

 

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Licenses and Goodwill.

 

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 11 annexed to the Perfection Certificate and each
intercompany note hereafter acquired by such Pledgor and all certificates,
instruments or agreements evidencing such intercompany notes, and all
assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof to the extent permitted pursuant to the
terms hereof.

 

“Investment Property” shall mean a security, whether certificated or
uncertificated, security entitlement, securities account, commodity contract or
commodity account, excluding, however, the Securities Collateral.

 

“Joinder Agreement” shall mean an agreement substantially in the form annexed
hereto as Exhibit 3.

 

“Lenders” shall have the meaning assigned to such term in Recital A hereof.

 

“Licenses” shall mean, collectively, with respect to each Pledgor, all license
and distribution agreements with, and covenants not to sue, any other party with
respect to any Patent, Trademark or Copyright or any other patent, trademark or
copyright, whether such Pledgor is a licensor or licensee, distributor or
distributee under any such license or distribution agreement, including, without
limitation, the license and distribution agreements listed in Schedule 13(a) and
13(b) annexed to the Perfection Certificate, together with any and all
(i) renewals, extensions, supplements and continuations thereof, (ii) income,
fees, royalties, damages, claims and payments now and hereafter due and/or
payable thereunder and with respect thereto including, without limitation,
damages and payments for past, present or future

 

7



--------------------------------------------------------------------------------

infringements or violations thereof, (iii) rights to sue for past, present and
future infringements or violations thereof and (iv) other rights to use, exploit
or practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.

 

“Operative Agreement” shall mean (i) in the case of any limited liability
company or partnership or other non-corporate entity, any membership or
partnership agreement or other organizational agreement or document thereof and
(ii) in the case of any corporation, any charter or certificate of incorporation
and by-laws thereof.

 

“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to and all patent applications and registrations made by such
Pledgor (whether established or registered or recorded in the United States or
any other country or any political subdivision thereof), including, without
limitation, those listed in Schedule 13(a) annexed to the Perfection
Certificate, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of any patents,
(ii) inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof, (iv) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable thereunder and with respect thereto including,
without limitation, damages and payments for past, present or future
infringements thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present or future infringements thereof.

 

“Perfection Certificate” shall mean that certain perfection certificate dated as
of the date hereof, executed and delivered by Borrowers on behalf of each
Pledgor in favor of the Administrative Agent for the benefit of the Secured
Parties, and each other Perfection Certificate (which shall be in form and
substance reasonably acceptable to the Administrative Agent) executed and
delivered by any Additional Pledgor in favor of the Administrative Agent for the
benefit of the Secured Parties contemporaneously with the execution and delivery
of each Joinder Agreement executed in accordance with Section 3.5 hereof, in
each case, as the same may be supplemented by each Perfection Certificate
Supplement delivered in accordance with the Credit Agreement.

 

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

 

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

 

“Pledged Notes” shall mean, collectively, the Intercompany Notes and each
additional note or Instrument hereafter acquired by any Pledgor that is required
to be pledged hereunder and all certificates or agreements evidencing such notes
or Instruments, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof to the extent
permitted pursuant to the terms hereof.

 

“Pledged Interests” shall mean, collectively, the Initial Pledged Interests and
the Additional Pledged Interests; provided, however, that to the extent
applicable, Pledged Interests shall not include any interest not required to be
pledged pursuant to Section 5.10 of the Credit

 

8



--------------------------------------------------------------------------------

Agreement or any interest possessing more than 65% of the voting power or
control of all classes of interests entitled to vote of any foreign Subsidiary
which is a first-tier controlled foreign corporation (as defined in
Section 957(a) of the Code) to the extent such pledge would result in an adverse
tax consequence to the Pledgor and, in any event, shall not include the
interests of any Subsidiary otherwise required to be pledged pursuant to this
Agreement to the extent that such pledge would constitute an investment of
earnings in United States property under Section 956 (or a successor provision)
of the Code, to the extent such pledge would trigger a material increase in the
gross income of a United States shareholder of such Subsidiary pursuant to
Section 951 (or a successor provision) of the Code.

 

“Pledged Securities” shall mean, collectively, the Pledged Interests, the
Pledged Shares and the Successor Interests.

 

“Pledged Shares” shall mean, collectively, the Initial Pledged Shares and the
Additional Pledged Shares; provided, however, that Pledged Shares shall not
include shares not required to be pledged pursuant to Section 5.10 of the Credit
Agreement or shares possessing more than 65% of the voting power of all classes
of capital stock entitled to vote of any Subsidiary which is a first tier
controlled foreign corporation (as defined in Section 957(a) of the Code) to the
extent such pledge would result in an adverse tax consequence to the Pledgor
and, in any event, shall not include the shares of stock of any foreign
Subsidiary otherwise required to be pledged pursuant to this Agreement to the
extent that such pledge would constitute an investment of earnings in United
States property under Section 956 (or a successor provision) of the Code, to the
extent such pledge would trigger a material increase in the gross income of a
United States shareholder of such Subsidiary pursuant to Section 951 (or a
successor provision) of the Code.

 

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

 

“Securities Account Control Agreement” shall mean an agreement substantially in
the form annexed hereto as Exhibit 4.

 

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Pledged Notes and the Distributions.

 

“Successor Interests” shall mean, collectively, with respect to each Pledgor,
all shares of each class of the capital stock of the successor corporation or
interests or certificates of the successor limited liability company,
partnership or other entity owned by such Pledgor (unless such successor is such
Pledgor itself) formed by or resulting from any consolidation or merger in which
any issuer of Pledged Interests or Pledged Shares is not the surviving entity;
provided, however, that Successor Interest shall not include shares or interests
not required to be pledged pursuant to Section 5.10 of the Credit Agreement or
shares or interests possessing more than 65% of the voting power or control of
all classes of capital stock or interests entitled to vote of any Subsidiary
which is a first-tier controlled foreign corporation (as defined in
Section 957(a) of the Code) to the extent such pledge would result in an adverse
tax consequence to the Pledgor and, in any event, shall not include shares of
stock or interests of any foreign Subsidiary otherwise required to be pledged
pursuant to this Agreement to the extent that such pledge would constitute an
investment of earnings in United States property under Section 956 (or a
successor

 

9



--------------------------------------------------------------------------------

provision) of the Code, to the extent such pledge would trigger a material
increase in the gross income of a United States shareholder of such Pledgor
pursuant to Section 951 (or a successor provision) of the Code.

 

“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locators (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), including,
without limitation, the registrations and applications listed in Schedule 13(a)
annexed to the Perfection Certificate, but excluding intent-to-use United States
trademark applications for which an amendment to allege use or statement to use
has not been filed under 15 U.S.C. § 1051(c) or 15 U.S.C. § 1051(d), or if
filed, has not been deemed in conformance with 15 U.S.C. § 1051(a) or examined
and accepted, respectively, by the United States Patent and Trademark Office,
provided that upon such filing and acceptance, such intent-to-use applications
shall be included in the definition of Trademark, together with any and all
(i) rights and privileges arising under applicable law with respect to such
Pledgor’s use of any trademarks, (ii) reissues, continuations, extensions and
renewals thereof, (iii) income, fees, royalties, damages and payments now and
hereafter due and/or payable thereunder and with respect thereto, including,
without limitation, damages, claims and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present and future infringements thereof.

 

“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the State of New York; provided, however, that if by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of the
Administrative Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect on the date hereof in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions relating to
such provisions.

 

Section 1.2 Interpretation. The rules of interpretation specified in the Credit
Agreement shall be applicable to this Agreement. If any conflict or
inconsistency exists between this Agreement and the Credit Agreement, the Credit
Agreement shall govern.

 

Section 1.3 Resolution of Drafting Ambiguities. Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Administrative Agent) shall not be employed in the interpretation hereof.

 

Section 1.4 Perfection Certificate. The Administrative Agent and each Secured
Party agree that the Perfection Certificate and all descriptions of Pledged
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE II.

 

GRANT OF SECURITY AND SECURED OBLIGATIONS

 

Section 2.1 Pledge. As collateral security for the payment and performance in
full of all the Obligations, each Pledgor hereby pledges and grants to the
Administrative Agent for its benefit and for the benefit of the Secured Parties,
a lien on and security interest in and to all of the right, title and interest
of such Pledgor in, to and under all personal property and interests in personal
property, wherever located, whether now existing or hereafter arising or
acquired from time to time (collectively, the “Pledged Collateral”), including,
without limitation:

 

  (i) all Accounts;

 

  (ii) all Equipment, Goods, Inventory and Fixtures;

 

  (iii) all Documents, Instruments and Chattel Paper;

 

  (iv) all Letters of Credit and Letter-of-Credit Rights;

 

  (v) all Securities Collateral;

 

  (vi) all Collateral Accounts;

 

  (vii) all Investment Property;

 

  (viii) all Intellectual Property Collateral;

 

  (ix) the Commercial Tort Claims described on Schedule 14 to the Perfection
Certificate;

 

  (x) all General Intangibles;

 

  (xi) all Deposit Accounts;

 

  (xii) all Supporting Obligations;

 

  (xiii) all books and records relating to the Pledged Collateral; and

 

  (xiv) to the extent not covered by clauses (i) through (xiii) of this
sentence, all other personal property of such Pledgor, whether tangible or
intangible and all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to such Pledgor from time to time with
respect to any of the foregoing.

 

Section 2.2 Secured Obligations. Notwithstanding anything herein to the contrary
contained in Section 2.1 or anything else, in no event shall the Pledged
Collateral include, and no Pledgor shall be deemed to have granted a security
interest in, or shall the

 

11



--------------------------------------------------------------------------------

security interest granted under Section 2.1 hereof attach to (a) in any of the
outstanding capital stock of a foreign Subsidiary in excess of 65% of the voting
power of all classes of capital stock of such foreign Subsidiary entitled to
vote or that is not required to be pledged pursuant to Section 5.10 of the
Credit Agreement; (b) any intent-to-use (ITU) United States trademark
application for which an amendment to allege use or statement of use has not
been filed under 15 U.S.C. § 1051(c) or 15 U.S.C. § 1051(d) respectively, or, if
filed, has not been deemed in conformance with 15 U.S.C. § 1051(a), or examined
and accepted, respectively by the United States Patent and Trademark Office, in
each case, only to the extent the grant of any security interest in such
intent-to-use Trademark is in violation of 15 U.S.C. § 1060 and only unless and
until a “Statement of Use” or “Amendment to Allege Use” is filed, has been
deemed in conformance with 15 U.S.C. § 1051(a) or examined and accepted,
respectively, by the United States Patent and Trademark Office at which point
such Trademarks shall automatically be included as Obligations. This Agreement
secures, and the Pledged Collateral is collateral security for, the payment and
performance in full when due of the Obligations or (c) any Intellectual Property
or General Intangible to which any Grantor is a party or any of its rights or
interests thereunder if and for so long as the grant of such security interest
shall constitute or result in the abandonment, invalidation or unenforceability
of any right, title or interest of any Grantor therein, provided however that
the Pledged Collateral shall include and such security interest shall attach
immediately at such time as the condition causing such abandonment, invalidation
or unenforceability shall be remedied.

 

Section 2.3 Security Interest. (a) Each Pledgor hereby irrevocably authorizes
the Administrative Agent at any time and from time to time to authenticate and
file in any relevant jurisdiction any initial financing statements (including
fixture filings) and amendments thereto that contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment relating to the Pledged
Collateral, including, without limitation, (i) whether such Pledgor is an
organization, the type of organization and any organizational identification
number issued to such Pledgor, (ii) any financing or continuation statements or
other documents without the signature of such Pledgor where permitted by law,
including, without limitation, the filing of a financing statement describing
the Pledged Collateral as “all assets” or “all assets in which the Pledgor now
owns or hereafter acquires rights” or words to that effect and (iii) in the case
of a financing statement filed as a fixture filing or covering Pledged
Collateral constituting minerals or the like to be extracted or timber to be
cut, a sufficient description of the real property to which such Pledged
Collateral relates. Each Pledgor agrees to provide all information described in
the immediately preceding sentence to the Administrative Agent promptly upon
request.

 

(b) Each Pledgor hereby ratifies its authorization for the Administrative Agent
to file in any relevant jurisdiction any initial financing statements or
amendments thereto relating to the Pledged Collateral if filed prior to the date
hereof.

 

(c) Each Pledgor hereby further authorizes the Administrative Agent to file
filings with the United States Patent and Trademark Office and United States
Copyright Office (or any successor office or any similar office in any other
country) or other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by such
Pledgor hereunder, without the signature of such Pledgor, and naming such
Pledgor, as debtor, and the Administrative Agent, as secured party.

 

12



--------------------------------------------------------------------------------

ARTICLE III.

 

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

 

Section 3.1 Delivery of Certificated Securities Collateral. Each Pledgor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Administrative Agent in suitable form for
transfer by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Administrative Agent has a perfected first
priority (subject to Permitted Liens, if any) security interest therein. Each
Pledgor hereby agrees that all certificates, agreements or instruments
representing or evidencing Securities Collateral acquired by such Pledgor after
the date hereof, shall, within the time periods required by the Credit
Agreement, be delivered to and held by or on behalf of the Administrative Agent
pursuant hereto. All certificated Securities Collateral shall be in suitable
form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Administrative Agent. The Administrative Agent shall have
the right, at any time upon the occurrence and during the continuance of any
Event of Default, to endorse, assign or otherwise transfer to or to register in
the name of the Administrative Agent or any of its nominees or endorse for
negotiation any or all of the Securities Collateral, without any indication that
such Securities Collateral is subject to the security interest hereunder. In
addition, the Administrative Agent shall have the right at any time to exchange
certificates representing or evidencing Securities Collateral for certificates
of smaller or larger denominations.

 

Section 3.2 Perfection of Uncertificated Securities Collateral. Each Pledgor
represents and warrants that the Administrative Agent has a perfected first
priority (subject to Permitted Liens, if any) security interest in all
uncertificated Pledged Securities pledged by it hereunder that are in existence
on the date hereof and that the applicable partnership agreement, operating
agreement or other organizational documents do not require the consent of the
other shareholders, members, partners or other Person to permit the
Administrative Agent or its designee to be substituted for the applicable
Pledgor as a shareholder, member, partner or other equity owner, as applicable,
thereto. Each Pledgor hereby agrees that if any of the Pledged Securities are at
any time not evidenced by certificates of ownership, then each applicable
Pledgor shall, to the extent permitted by applicable law, cause such pledge to
be recorded on the equityholder register or the books of the issuer, cause the
issuer to execute and deliver to the Administrative Agent an acknowledgment of
the pledge of such Pledged Securities substantially in the form of Exhibit 1
annexed hereto, execute customary pledge forms or other documents necessary or
appropriate to complete the pledge and give the Administrative Agent the right
to transfer such Pledged Securities under the terms hereof and provide to the
Administrative Agent an opinion of counsel, in form and substance satisfactory
to the Administrative Agent, confirming such pledge and perfection thereof.

 

Section 3.3 Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Pledgor represents and warrants that the only filings,
registrations and recordings necessary and appropriate to create, preserve,
protect, publish notice of and perfect the security interest granted by each
Pledgor to the Administrative Agent (for the benefit of the

 

13



--------------------------------------------------------------------------------

Secured Parties) pursuant to this Agreement in respect of the Pledged Collateral
are listed in Schedule 5 annexed to the Perfection Certificate. Each Pledgor
represents and warrants that all such filings, registrations and recordings have
been delivered to the Administrative Agent in completed and, to the extent
necessary or appropriate, duly executed form for filing in each governmental,
municipal or other office specified in Schedule 6 annexed to the Perfection
Certificate and shall be filed, registered and recorded immediately after the
date thereof. Each Pledgor agrees that at the sole cost and expense of the
Pledgors, (i) such Pledgor will maintain the security interest created by this
Agreement in the Pledged Collateral as a perfected first priority security
interest (subject to Permitted Liens) and shall defend such security interest
against the claims and demands of all Persons, (ii) such Pledgor shall furnish
to the Administrative Agent from time to time statements and schedules further
identifying and describing the Pledged Collateral and such other reports in
connection with the Pledged Collateral as the Administrative Agent may deem
reasonably necessary, all in reasonable detail and (iii) at any time and from
time to time, upon the written request of the Administrative Agent, such Pledgor
shall promptly and duly execute and deliver, and file and have recorded, such
further instruments and documents and take such further action as the
Administrative Agent may deem reasonably necessary for the purpose of obtaining
or preserving the full benefits of this Agreement and the rights and powers
herein granted, including the filing of any financing statements, continuation
statements and other documents (including the Agreement) under the Uniform
Commercial Code (or other similar laws) in effect in any jurisdiction with
respect to the security interest created hereby and the execution and delivery
of Control Agreements, all in form reasonably satisfactory to the Administrative
Agent and in such offices (including, without limitation, the United States
Patent and Trademark Office) wherever required by law to perfect, continue and
maintain a valid, enforceable, first priority security interest in the Pledged
Collateral as provided herein (subject to Permitted Liens) and to preserve the
other rights and interests granted to the Administrative Agent hereunder, as
against third parties, with respect to the Pledged Collateral. Each Pledgor
hereby authorizes the Administrative Agent to file any such financing or
continuation statement or other document without the signature of such Pledgor
where permitted by law, including, without limitation, the filing of a financing
statement describing the Pledged Collateral as “all assets” or “all assets in
which the Pledgor now owns or hereafter acquires rights” or words to that
effect.

 

Section 3.4 Other Actions. In order to further insure the attachment, perfection
and priority of, and the ability of the Administrative Agent to enforce, the
Administrative Agent’s security interest in the Pledged Collateral, each Pledgor
represents, warrants and agrees, in each case at such Pledgor’s own expense,
with respect to the following Pledged Collateral that:

 

(a) Instruments and Tangible Chattel Paper. As of the date hereof (i) no amount
individually or in the aggregate in excess of $250,000 payable under or in
connection with any of the Pledged Collateral is evidenced by any Instrument or
Tangible Chattel Paper other than such Instruments and Tangible Chattel Paper
listed in Schedule 11 annexed to the Perfection Certificate and (ii) each
Instrument and each item of Tangible Chattel Paper listed in Schedule 11 annexed
to the Perfection Certificate has been properly endorsed, assigned and delivered
to the Administrative Agent, accompanied by instruments of transfer or
assignment duly executed in blank, other than the Barents Group Loans. If any
amount individually or in the aggregate in excess of $250,000 payable under or
in connection with any of the Pledged

 

14



--------------------------------------------------------------------------------

Collateral shall be evidenced by any Instrument or Tangible Chattel Paper, the
Pledgor acquiring such Instrument or Tangible Chattel Paper shall forthwith
endorse, assign and deliver the same to the Administrative Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time specify.

 

(b) Deposit Accounts. As of the date hereof (i) it does not maintain any Deposit
Accounts other than the accounts listed in Schedule 15 annexed to the Perfection
Certificate and (ii) to the extent required by the Credit Agreement, the
Administrative Agent has a perfected first priority security interest in each
Deposit Account listed in Schedule 15 annexed to the Perfection Certificate by
Control. No Pledgor shall hereafter establish and maintain any Deposit Account
unless (1) the applicable Pledgor shall have given the Administrative Agent 30
days’ prior written notice of its intention to establish such new Deposit
Account with a Bank, (2) such Bank shall be reasonably acceptable to the
Administrative Agent and (3) to the extent required by the Credit Agreement,
such Bank and such Pledgor shall have duly executed and delivered to the
Administrative Agent a Deposit Account Control Agreement with respect to such
Deposit Account substantially in the form of Exhibit 5-A or Exhibit 5-B annexed
hereto or such other form as the Administrative Agent may agree to. No Pledgor
shall grant Control of any Deposit Account to any Person other than the
Administrative Agent. With respect to any Deposit Account for which the
applicable Deposit Account Control Agreement provides that the depository
institution may accept instructions from the applicable Pledgor unless and until
the Administrative Agent otherwise notifies the depository institution, the
Administrative Agent agrees that it shall deliver such notice only if an Event
of Default has occurred and is continuing and that it shall not give any
instructions directing the disposition of funds from time to time credited to
any such Deposit Account unless an Event of Default has occurred and is
continuing.

 

(c) Investment Property. (i) As of the date hereof (1) it has no Securities
Accounts or Commodity Accounts containing cash or securities with a value
individually or in the aggregate in excess of $250,000 other than those listed
in Schedule 15 annexed to the Perfection Certificate and the Administrative
Agent has a perfected first priority security interest in such Securities
Accounts and Commodity Accounts by Control, (2) it does not hold, own or have
any interest in any certificated securities or uncertificated securities other
than those constituting Pledged Securities and those maintained in Securities
Accounts or Commodity Accounts listed in Schedule 15 annexed to the Perfection
Certificate and (3) it has entered into a duly authorized, executed and
delivered Securities Account Control Agreement, substantially in the form of
Exhibit 4 annexed hereto or such other form as the Administrative Agent may
agree to with respect to each Securities Account listed in Schedule 15 annexed
to the Perfection Certificate, as applicable.

 

(ii) If any Pledgor shall at any time hold or acquire any certificated
securities constituting Investment Property with a value individually or in the
aggregate in excess of $100,000, other than any securities not required to be
pledged hereunder, such Pledgor shall (a) within the time periods required by
the Credit Agreement, endorse, assign and deliver the same to the Administrative
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank, all in form and substance reasonably satisfactory to the
Administrative Agent or (b) deliver such securities into a Securities Account
with respect to which a Securities Account Control Agreement is in effect in
favor of the Administrative Agent. If any securities now or hereafter acquired
by any Pledgor constituting Investment Property, other than any

 

15



--------------------------------------------------------------------------------

securities not required to be pledged hereunder, are uncertificated and are
issued to such Pledgor or its nominee directly by the issuer thereof, such
Pledgor shall, within the time periods required by the Credit Agreement, notify
the Administrative Agent thereof and pursuant to an agreement in form and
substance satisfactory to the Administrative Agent, either (a) cause the issuer
to agree to comply with instructions from the Administrative Agent as to such
securities, without further consent of any Pledgor or such nominee, (b) cause a
Security Entitlement with respect to such uncertificated security to be held in
a Securities Account with respect to which the Administrative Agent has Control
or (c) arrange for the Administrative Agent to become the registered owner of
the securities. Pledgor shall not hereafter establish and maintain any
Securities Account or Commodity Account with a value individually or in the
aggregate in excess of $100,000 with any Securities Intermediary or Commodity
Intermediary unless (1) the applicable Pledgor shall have given the
Administrative Agent 30 days’ prior written notice of its intention to establish
such new Securities Account or Commodity Account with such Securities
Intermediary or Commodity Intermediary, (2) such Securities Intermediary or
Commodity Intermediary shall be reasonably acceptable to the Administrative
Agent and (3) such Securities Intermediary or Commodity Intermediary, as the
case may be, and such Pledgor shall have duly executed and delivered a Control
Agreement with respect to such Securities Account or Commodity Account, as the
case may be. Each Pledgor shall accept any cash and Investment Property which
are proceeds of the Pledged Interests in trust for the benefit of the
Administrative Agent and, within the time periods required by the Credit
Agreement, deposit any cash or Investment Property and any new securities,
instruments, documents or other property by reason of ownership of the
Investment Property received by it into an account in which the Administrative
Agent has Control. The Administrative Agent agrees with each Pledgor that the
Administrative Agent shall not give any entitlement orders or instructions or
directions to any issuer of uncertificated securities, Securities Intermediary
or Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by such Pledgor, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights, would occur. The provisions of this Section 3.4(c) shall not
apply to any Financial Assets credited to a Securities Account for which the
Administrative Agent is the Securities Intermediary. No Pledgor shall grant
control over any Investment Property to any Person other than the Administrative
Agent.

 

(iii) As between the Administrative Agent and the Pledgors, the Pledgors shall
bear the investment risk with respect to the Investment Property and Pledged
Securities, and the risk of loss of, damage to, or the destruction of the
Investment Property and Pledged Securities, whether in the possession of, or
maintained as a security entitlement or deposit by, or subject to the control
of, the Administrative Agent, a Securities Intermediary, Commodity Intermediary,
any Pledgor or any other Person; provided, however, that nothing contained in
this Section 3.4(c) shall release or relieve any Securities Intermediary or
Commodity Intermediary of its duties and obligations to the Pledgors or any
other Person under any Control Agreement or under applicable law. Except as
otherwise permitted in the Credit Agreement, each Pledgor shall promptly pay all
Claims and fees of whatever kind or nature with respect to the Investment
Property and Pledged Securities pledged by it under this Agreement. In the event
any Pledgor shall fail to make such payment contemplated in the immediately
preceding sentence, the Administrative Agent may do so for the account of such
Pledgor and the Pledgors shall promptly reimburse and indemnify the
Administrative Agent for all costs and expenses incurred by the Administrative
Agent under this Section 3.4(c) in accordance with Section 11.3 hereof.

 

16



--------------------------------------------------------------------------------

(d) Electronic Chattel Paper and Transferable Records. As of the date hereof no
amount individually or in the aggregate in excess of $250,000 payable under or
in connection with any of the Pledged Collateral is evidenced by any Electronic
Chattel Paper or any “transferable record,” as that term is defined in
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act, or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction other than such Electronic Chattel Paper and
transferable records listed in Schedule 11 annexed to the Perfection
Certificate. If any amount individually or in the aggregate in excess of
$250,000 payable under or in connection with any of the Pledged Collateral shall
be evidenced by any Electronic Chattel Paper or any transferable record, the
Pledgor acquiring such Electronic Chattel Paper or transferable record shall
promptly notify the Administrative Agent thereof and shall take such action as
the Administrative Agent may reasonably request to vest in the Administrative
Agent control under UCC Section 9-105 of such Electronic Chattel Paper or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Administrative Agent agrees with such Pledgor that the
Administrative Agent will arrange, pursuant to procedures satisfactory to the
Administrative Agent and so long as such procedures will not result in the
Administrative Agent’s loss of control, for the Pledgor to make alterations to
the Electronic Chattel Paper or transferable record permitted under UCC
Section 9-105 or, as the case may be, Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act of Section 16 of the Uniform
Electronic Transactions Act for a party in control to allow without loss of
control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Pledgor with respect to such
Electronic Chattel Paper or transferable record.

 

(e) Letter-of-Credit Rights. If such Pledgor is at any time a beneficiary under
a Letter of Credit now or hereafter issued in favor of such Pledgor, other than
a Letter of Credit issued pursuant to the Credit Agreement, in an amount
individually or in the aggregate in excess of $250,000, such Pledgor shall
promptly notify the Administrative Agent thereof and such Pledgor shall,
pursuant to an agreement in form and substance satisfactory to the
Administrative Agent, either (i) arrange for the issuer and any confirmer of
such Letter of Credit to consent to an assignment to the Administrative Agent of
the proceeds of any drawing under the Letter of Credit or (ii) arrange for the
Administrative Agent to become the transferee beneficiary of such Letter of
Credit, with the Administrative Agent agreeing, in each case, that the proceeds
of any drawing under the Letter of Credit are to be applied as provided in the
Credit Agreement.

 

(f) Commercial Tort Claims. As of the date hereof it holds no Commercial Tort
Claims other than those listed in Schedule 14 annexed to the Perfection
Certificate. If any Pledgor shall at any time hold or acquire a Commercial Tort
Claim having a value individually or in the aggregate in excess of $500,000,
such Pledgor shall immediately notify the Administrative Agent in writing signed
by such Pledgor of the brief details thereof and grant to the Administrative
Agent in such writing a security interest therein and in the Proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance satisfactory to the Administrative Agent.

 

17



--------------------------------------------------------------------------------

(g) Landlord Lien Waivers/Bailee Letters. To the extent that such Pledgor is not
able to obtain a Landlord Lien Waiver and Access Agreement from each landlord
who leases or sub-leases premises to such Pledgor at which books and records
related to the Pledged Collateral are located waiving any landlord’s or other
applicable possessory lien and otherwise in form and substance satisfactory to
the Administrative Agent, the Administrative Agent shall have the right to
establish an appropriate Reserve as determined in its reasonable credit
judgment.

 

Section 3.5 Joinder of Additional Pledgors. The Pledgors shall cause each
Subsidiary of the Borrowers which, from time to time, after the date hereof
shall be required to pledge any assets to the Administrative Agent for the
benefit of the Secured Parties pursuant to the provisions of the Credit
Agreement, to execute and deliver to the Administrative Agent (i) a Joinder
Agreement substantially in the form of Exhibit 3 annexed hereto within thirty
(30) days on which it was acquired or created and (ii) a Perfection Certificate,
in each case, within thirty (30) days of the date on which it was acquired or
created and, upon such execution and delivery, such Subsidiary shall constitute
a “Borrowers” or “Guarantor”, as applicable, and a “Pledgor” for all purposes
hereunder with the same force and effect as if originally named as a Borrowers
or Guarantor, as applicable, and Pledgor herein. The execution and delivery of
such Joinder Agreement shall not require the consent of any Pledgor hereunder.
The rights and obligations of each Pledgor hereunder shall remain in full force
and effect notwithstanding the addition of any new Borrowers, Guarantor and
Pledgor as a party to this Agreement.

 

Section 3.6 Supplements; Further Assurances. Each Pledgor shall take such
further actions, and to execute and deliver to the Administrative Agent such
additional assignments, agreements, supplements, powers and instruments, as the
Administrative Agent may in its reasonable judgment deem necessary or
appropriate, wherever required by law, in order to perfect, preserve and protect
the security interest in the Pledged Collateral as provided herein and the
rights and interests granted to the Administrative Agent hereunder, to carry
into effect the purposes hereof or better to assure and confirm unto the
Administrative Agent or permit the Administrative Agent to exercise and enforce
its rights, powers and remedies hereunder with respect to any Pledged
Collateral. Without limiting the generality of the foregoing, each Pledgor shall
make, execute, endorse, acknowledge, file or refile and/or deliver to the
Administrative Agent from time to time upon reasonable request such lists,
descriptions and designations of the Pledged Collateral, copies of warehouse
receipts, receipts in the nature of warehouse receipts, bills of lading,
documents of title, vouchers, invoices, schedules, confirmatory assignments,
supplements, additional security agreements, conveyances, financing statements,
transfer endorsements, powers of attorney, certificates, reports and other
assurances or instruments. If an Event of Default has occurred and is
continuing, the Administrative Agent may institute and maintain, in its own name
or in the name of any Pledgor, such suits and proceedings as the Administrative
Agent may be advised by counsel shall be necessary or expedient to prevent any
impairment of the security interest in or the perfection thereof in the Pledged
Collateral. All of the foregoing shall be at the sole cost and expense of the
Pledgors. The Pledgors and the Administrative Agent acknowledge that this
Agreement is intended to grant to the Administrative Agent for the benefit of
the Secured Parties a security interest in and Lien upon the Pledged Collateral
and shall not constitute or create a present assignment of any of the Pledged
Collateral.

 

18



--------------------------------------------------------------------------------

ARTICLE IV.

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Each Pledgor represents, warrants and covenants as follows:

 

Section 4.1 Title. No financing statement or other public notice with respect to
all or any part of the Pledged Collateral is on file or of record in any public
office, except such as have been filed in favor of the Administrative Agent
pursuant to this Agreement or as are permitted by the Credit Agreement. No
Person other than the Administrative Agent has control or possession of all or
any part of the Pledged Collateral, except as permitted by the Credit Agreement
or otherwise permitted herein.

 

Section 4.2 Limitation on Liens; Defense of Claims; Transferability of Pledged
Collateral. Each Pledgor is as of the date hereof, and, as to Pledged Collateral
acquired by it from time to time after the date hereof, such Pledgor will be,
the sole direct and beneficial owner of all Pledged Collateral pledged by it
hereunder free from any Lien or other right, title or interest of any Person
other than the Permitted Liens. Each Pledgor shall, at its own cost and expense,
defend title to the Pledged Collateral pledged by it hereunder and the security
interest therein and Lien thereon granted to the Administrative Agent and the
priority thereof against all claims and demands of all Persons (other than
holders of Permitted Liens), at its own cost and expense, at any time claiming
any interest therein adverse to the Administrative Agent or any other Secured
Party other than Permitted Liens. There is no agreement, and no Pledgor shall
enter into any agreement or take any other action, that would restrict the
transferability of any of the Pledged Collateral or otherwise impair or conflict
with such Pledgors’ obligations or the rights of the Administrative Agent
hereunder.

 

Section 4.3 Chief Executive Office; Change of Name; Jurisdiction of
Organization. (a) The exact legal name, type of organization, jurisdiction of
organization, Federal Taxpayer Identification Number, organizational
identification number (if any) and chief executive office of such Pledgor is
indicated set forth in Schedules 1(a) and 2(a) annexed to the Perfection
Certificate. Such Pledgor shall not change (i) its corporate name, (ii) the
location of its chief executive office, its principal place of business, any
office in which it maintains books or records relating to Pledged Collateral
owned by it or any office or facility at which Pledged Collateral owned by it is
located (including the establishment of any such new office or facility),
(iii) its identity or type of organization or corporate structure, (iv) its
Federal Taxpayer Identification Number or organizational identification number
or (v) its jurisdiction of organization (in each case, including, without
limitation, by merging with or into any other entity, reorganizing, dissolving,
liquidating, reincorporating or incorporating in any other jurisdiction), except
in accordance with Section 5.12 of the Credit Agreement. Each Pledgor agrees to
promptly provide the Administrative Agent with certified organizational
documents reflecting any of the changes described in the preceding sentence.

 

(b) To the extent that UCC financing statements of the Pledgors need to be
amended as a result of any of the changes described in Section 4.3(a), if any
Pledgor fails to provide information to the Administrative Agent about such
changes on a timely basis, the Administrative Agent shall not be liable or
responsible to any party for any failure to maintain a

 

19



--------------------------------------------------------------------------------

perfected security interest in such Pledgor’s property constituting Pledged
Collateral, for which the Administrative Agent needed to have information
relating to such changes. The Administrative Agent shall have no duty to inquire
about such changes if any Pledgor does not inform the Administrative Agent of
such changes, the parties acknowledging and agreeing that it would not be
feasible or practical for the Administrative Agent to search for information on
such changes if such information is not provided by any Pledgor.

 

Section 4.4 Location of Collateral; Books and Records. As of the date hereof,
all Pledged Collateral of such Pledgor is located at the locations listed in
Schedules 2(a) through 2(e) annexed to the Perfection Certificate. Except as
expressly permitted herein or in the Credit Agreement, such Pledgor shall not
move any books and records relating to the Pledged Collateral to any location
other than one within the continental United States that is listed in such
Schedules of the Perfection Certificate unless and until (i) it shall have given
the Administrative Agent not less than 30 days’ prior written notice (in the
form of an officers’ certificate) of its intention so to do, clearly describing
such new location within the continental United States and providing such other
information in connection therewith as the Administrative Agent may request and
(ii) with respect to any such new location, such Pledgor shall use commercially
reasonable efforts to obtain a Landlord Lien Waiver and Access Agreement.

 

Section 4.5 [Reserved]

 

Section 4.6 Corporate Names; Prior Transactions. Such Pledgor has not, during
the past five years, been known by or used any other corporate or fictitious
name or been a party to any merger or consolidation, or acquired all or
substantially all of the assets of any Person, or acquired any of its property
or assets out of the ordinary course of business, except as set forth in
Schedules 1(b), 1(c) and 3 annexed to the Perfection Certificate.

 

Section 4.7 Due Authorization and Issuance. All of the Initial Pledged Shares
have been, and to the extent any Pledged Shares are hereafter issued, such
shares will be, upon such issuance, duly authorized, validly issued by a Pledgor
and fully paid and non-assessable. All of the Initial Pledged Interests have
been fully paid for, and there is no amount or other obligation owing by any
Pledgor to any issuer of the Initial Pledged Interests in exchange for or in
connection with the issuance of the Initial Pledged Interests or any Pledgor’s
status as a partner or a member of any issuer of the Initial Pledged Interests.

 

Section 4.8 No Claims. Such Pledgor owns or has rights to use all of the Pledged
Collateral pledged by it hereunder and all rights with respect to any of the
foregoing used in, necessary for or otherwise material to such Pledgor’s
business as currently conducted. The use by such Pledgor of such Pledged
Collateral and all such rights with respect to the foregoing do not infringe on
the rights of any Person other than such infringement which would not,
individually or in the aggregate, result in a Material Adverse Effect. No claim
has been made and remains outstanding that such Pledgor’s use of any Pledged
Collateral does or may violate the rights of any third Person that would
individually, or in the aggregate, have a Material Adverse Effect.

 

Section 4.9 No Conflicts, Consents, etc. Other than the filing, registrations
and recordings described in Section 3.3, no consent of any party (including,
without limitation,

 

20



--------------------------------------------------------------------------------

equity holders or creditors of such Pledgor) and no consent, authorization,
approval, license or other action by, and no notice to or filing with, any
Governmental Authority or regulatory body or other Person is required (A) for
the pledge by such Pledgor of the Pledged Collateral pledged by it pursuant to
this Agreement or for the execution, delivery or performance hereof by such
Pledgor, (B) for the exercise by the Administrative Agent of the voting or other
rights provided for in this Agreement or (C) for the exercise by the
Administrative Agent of the remedies in respect of the Pledged Collateral
pursuant to this Agreement. Following the occurrence and during the continuance
of an Event of Default, in the event that the Administrative Agent desires to
exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other Person therefor, then,
upon the reasonable request of the Administrative Agent, such Pledgor agrees to
use its best efforts to assist and aid the Administrative Agent to obtain as
soon as practicable any necessary approvals or consents for the exercise of any
such remedies, rights and powers.

 

Section 4.10 Pledged Collateral. All information set forth herein and all
information contained in any documents, schedules and lists heretofore delivered
to any Secured Party in connection with this Agreement, in each case, relating
to the Pledged Collateral (including all information set forth on the schedules
annexed to the Perfection Certificate), is accurate and complete in all material
respects. Pledgors shall deliver to the Administrative Agent a Perfection
Certificate Supplement on an annual basis as required under the Credit
Agreement.

 

Section 4.11 Insurance. In the event that the proceeds of any insurance claim
are paid after the Administrative Agent has exercised its right to foreclose
after an Event of Default such Net Cash Proceeds shall be paid to the
Administrative Agent to be applied in accordance with the provisions of
Section 9.02 of the Credit Agreement. The Administrative Agent shall retain its
interest in the insurance policies required to be maintained pursuant to the
Credit Agreement during any redemption period.

 

Section 4.12 Payment of Taxes; Compliance with Laws; Contested Liens; Claims.
Each Pledgor represents and warrants that all Claims imposed upon or assessed
against the Pledged Collateral have been paid and discharged except to the
extent such Claims are permitted to exist or be contested under the Credit
Agreement. Each Pledgor shall comply with all Requirements of Law applicable to
the Pledged Collateral the failure with which to comply would, individually or
in the aggregate, have a Material Adverse Effect. Each Pledgor may at its own
expense contest the validity, amount or applicability of any Claims so long as
the contest thereof shall be conducted in accordance with, and permitted
pursuant to the provisions of, the Credit Agreement. Notwithstanding the
foregoing provisions of this Section 4.12, no contest of any such obligation may
be pursued by such Pledgor if such contest would expose the Administrative Agent
or any other Secured Party to (i) any possible criminal liability or (ii) any
additional civil liability for failure to comply with such obligations unless
such Pledgor shall have furnished a bond or other security therefor satisfactory
to the Administrative Agent, or such Secured Party, as the case may be.

 

Section 4.13 Access to Pledged Collateral, Books and Records; Other Information.
Upon reasonable request to each Pledgor, the Administrative Agent, its agents,

 

21



--------------------------------------------------------------------------------

accountants and attorneys shall have full and free access to visit and inspect,
as applicable, during normal business hours and such other reasonable times as
may be requested by the Administrative Agent, all of the Pledged Collateral
including, without limitation, all of the books, correspondence and records of
such Pledgor relating thereto. The Administrative Agent and its representatives
may examine the same, take extracts therefrom and make photocopies thereof, and
such Pledgor agrees to render to the Administrative Agent, at such Pledgor’s
cost and expense, such clerical and other assistance as may be reasonably
requested by the Administrative Agent with regard thereto. Such Pledgor shall,
at any and all times, within a reasonable time after written request by the
Administrative Agent, furnish or cause to be furnished to the Administrative
Agent, in such manner and in such detail as may be reasonably requested by the
Administrative Agent, additional information with respect to the Pledged
Collateral.

 

Section 4.14 Third Party Consents Relating to Intellectual Property Collateral.
Each Pledgor shall use reasonable commercial efforts to obtain the consent of
third parties to the extent such consent is necessary or desirable to create a
valid, perfected security interest in favor of the Administrative Agent in any
Intellectual Property Collateral.

 

ARTICLE V.

 

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

 

Section 5.1 Pledge of Additional Securities Collateral. Each Pledgor shall, upon
obtaining any additional Securities Collateral, accept the same in trust for the
benefit of the Administrative Agent and forthwith deliver to the Administrative
Agent a pledge amendment, duly executed by such Pledgor, in substantially the
form of Exhibit 2 annexed hereto (each, a “Pledge Amendment”), and the
certificates and other documents required under Section 3.1 and Section 3.2
hereof in respect of the additional Pledged Securities or under Section 3.4(a)
in respect of additional Pledged Notes which are to be pledged pursuant to this
Agreement, and confirming the attachment of the Lien hereby created on and in
respect of such additional Pledged Securities or Pledged Notes. Each Pledgor
hereby authorizes the Administrative Agent to attach each Pledge Amendment to
this Agreement and agrees that all Pledged Securities or Pledged Notes listed on
any Pledge Amendment delivered to the Administrative Agent shall for all
purposes hereunder be considered Pledged Collateral.

 

Section 5.2 Voting Rights; Distributions; etc.

 

(a) So long as no Event of Default shall have occurred and be continuing:

 

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Obligations.

 

(ii) Each Pledgor shall be entitled to receive and retain any and all
Distributions, but only if and to the permitted by the provisions of the Credit
Agreement; provided, however, that any and all such Distributions consisting of
rights or interests in the form

 

22



--------------------------------------------------------------------------------

of securities shall (except as otherwise set forth herein) be forthwith
delivered to the Administrative Agent to hold as Pledged Collateral and shall,
if received by any Pledgor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of such
Pledgor and be forthwith delivered to the Administrative Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

 

(iii) The Administrative Agent shall be deemed without further action or
formality to have granted to each Pledgor all necessary consents relating to
voting rights and shall, if necessary, upon written request of any Pledgor and
at the sole cost and expense of the Pledgors, from time to time execute and
deliver (or cause to be executed and delivered) to such Pledgor all such
instruments as such Pledgor may reasonably request in order to permit such
Pledgor to exercise the voting and other rights which it is entitled to exercise
pursuant to Section 5.2(a)(i) hereof and to receive the Distributions which it
is authorized to receive and retain pursuant to Section 5.2(a)(ii) hereof.

 

(b) Upon the occurrence and during the continuance of any Event of Default:

 

(i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall thereupon have the sole right to exercise such
voting and other consensual rights.

 

(ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall cease and all such rights shall thereupon become vested in the
Administrative Agent, which shall thereupon have the sole right to receive and
hold as Pledged Collateral such Distributions.

 

(c) Each Pledgor shall, at its sole cost and expense, from time to time execute
and deliver to the Administrative Agent appropriate instruments as the
Administrative Agent may request in order to permit the Administrative Agent to
exercise the voting and other rights which it may be entitled to exercise
pursuant to Section 5.2(b)(i) hereof and to receive all Distributions which it
may be entitled to receive under Section 5.2(b)(ii) hereof.

 

(d) All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) or Section 5.2(b)(ii) hereof shall be received
in trust for the benefit of the Administrative Agent, shall be segregated from
other funds of such Pledgor and shall immediately be paid over to the
Administrative Agent as Pledged Collateral in the same form as so received (with
any necessary endorsement).

 

Section 5.3 Operative Agreements. Each Pledgor has delivered to the
Administrative Agent true, correct and complete copies of the Operative
Agreements. The Operative Agreements are in full force and effect, have not as
of the date hereof been amended or modified except as disclosed to the
Administrative Agent, and there is no existing default by any party thereunder
or any event which, with the giving of notice or passage of time or both, would
constitute a default by any party thereunder. No Pledgor will terminate or agree
to terminate any Operative Agreement or make any amendment or modification to
any Operative Agreement except as expressly permitted by the terms of the Credit
Agreement.

 

23



--------------------------------------------------------------------------------

Section 5.4 Defaults, etc. Such Pledgor is not in default in the payment of any
portion of any mandatory capital contribution, if any, required to be made under
any agreement to which such Pledgor is a party relating to the Pledged
Securities pledged by it, and such Pledgor is not in violation of any other
provisions of any such agreement to which such Pledgor is a party, or otherwise
in default or violation thereunder. No Securities Collateral pledged by such
Pledgor is subject to any defense, offset or counterclaim, nor have any of the
foregoing been asserted or alleged against such Pledgor by any Person with
respect thereto, and as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Operative Agreements
and certificates, if any, delivered to the Administrative Agent) which evidence
any Pledged Securities of such Pledgor.

 

Section 5.5 Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests.

 

(i) In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.

 

(ii) In the case of each Pledgor which is a partner or member in a partnership,
limited liability company or other entity, such Pledgor hereby consents to the
extent required by the applicable Operative Agreement to the pledge by each
other Pledgor, pursuant to the terms hereof, of the Pledged Interests in such
partnership, limited liability company or other entity and, upon the occurrence
and during the continuance of an Event of Default, to the transfer of such
Pledged Interests to the Administrative Agent or its nominee and to the
substitution of the Administrative Agent or its nominee as a substituted partner
or member in such partnership, limited liability company or other entity with
all the rights, powers and duties of a general partner or a limited partner or
member, as the case may be.

 

ARTICLE VI.

 

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

 

Section 6.1 Grant of License. For the purpose of enabling the Administrative
Agent, during the continuance of an Event of Default, to exercise rights and
remedies under Article IX hereof at such time as the Administrative Agent shall
be lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Pledgor hereby grants to the Administrative Agent, to the extent
it can be granted, an irrevocable, non-exclusive license (exercisable without
payment of royalty or other compensation to such Pledgor) to use, assign,
license or sublicense any of the Intellectual Property Collateral now owned or
hereafter acquired by such Pledgor, wherever the same may be located, including
in such license access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout hereof.

 

Section 6.2 Registrations. Except pursuant to Licenses which have been entered
into in the ordinary course of its business, on and as of the date hereof
(i) each Pledgor

 

24



--------------------------------------------------------------------------------

owns and possesses the right to use and has done nothing to authorize or enable
any other Person to use, other than in the ordinary course of business, any
Copyright, Patent or Trademark listed in Schedules 13(a) and 13(b) annexed to
the Perfection Certificate, and (ii) all registrations listed in Schedules 13(a)
and 13(b) annexed to the Perfection Certificate are valid and in full force and
effect.

 

Section 6.3 No Violations or Proceedings. To each Pledgor’s knowledge, on and as
of the date hereof, there is no violation by others of any right of such Pledgor
with respect to any Copyright, Patent or Trademark listed in Schedules 13(a) and
13(b) annexed to the Perfection Certificate, respectively, pledged by it under
the name of such Pledgor except as could not reasonably be expected to have a
Material Adverse Effect.

 

Section 6.4 Protection of Administrative Agent’s Security. On a continuing
basis, each Pledgor shall (a) promptly following its becoming aware thereof,
notify the Administrative Agent of any materially adverse determination in any
proceeding in the United States Patent and Trademark Office or the United States
Copyright Office or in any Federal, state or local court or administrative body
with respect to any material Patent, Trademark or Copyright, (b) maintain,
protect and not permit to lapse or become abandoned any Intellectual Property
Collateral material to the use and operation of the Pledged Collateral as
presently used and operated and as contemplated by the Credit Agreement,
(c) upon such Pledgor obtaining knowledge thereof, promptly notify the
Administrative Agent in writing of any event which may be reasonably expected to
materially and adversely affect the value or utility of the Intellectual
Property Collateral or any portion thereof material to the use and operation of
the Pledged Collateral, the ability of such Pledgor or the Administrative Agent
to dispose of the Intellectual Property Collateral or any portion thereof or the
rights and remedies of the Administrative Agent in relation thereto including,
without limitation, a levy or threat of levy or any legal process against the
Intellectual Property Collateral or any portion thereof, and (d) not license the
Intellectual Property Collateral other than licenses entered into by such
Pledgor in, or incidental to, the ordinary course of business. Notwithstanding
the foregoing nothing herein shall prevent any Pledgor from selling, licensing,
abandoning, disposing of or otherwise using any Intellectual Property Collateral
as permitted under the Credit Agreement.

 

Section 6.5 After-Acquired Property. If any Pledgor shall, at any time before
the Obligations have been paid in full in cash, (a) obtain any rights to any
additional Intellectual Property Collateral or (b) become entitled to the
benefit of any additional Intellectual Property Collateral or any renewal or
extension thereof, including any reissue, division, continuation, or
continuation-in-part of any Intellectual Property Collateral, or any improvement
on any Intellectual Property Collateral, the provisions hereof shall
automatically apply thereto and any such item enumerated in clause (a) or (b) of
this Section 6.5 with respect to such Pledgor shall automatically constitute
Intellectual Property Collateral if such would have constituted Intellectual
Property Collateral at the time of execution hereof and be subject to the Lien
and security interest created by this Agreement without further action by any
party. Each Pledgor shall promptly (i) provide to the Administrative Agent
written notice of any additional issued Patents, registered Trademarks and
Copyrights, and applications therefor and (ii) confirm the attachment of the
Lien and security interest created by this Agreement to any rights described in
clauses (i) and (ii) of the immediately preceding sentence of this Section 6.5
by execution of an instrument in form reasonably acceptable to the
Administrative Agent.

 

25



--------------------------------------------------------------------------------

Section 6.6 Modifications. Each Pledgor authorizes the Administrative Agent to
modify this Agreement by amending Schedules 13(a) and 13(b) annexed to the
Perfection Certificate to include any Intellectual Property Collateral acquired
or arising after the date hereof of such Pledgor including, without limitation,
any of the items listed in Section 6.5 hereof.

 

Section 6.7 Litigation. Unless there shall occur and be continuing any Event of
Default, each Pledgor shall have the right to commence and prosecute in its own
name, as the party in interest, for its own benefit and at the sole cost and
expense of the Pledgors, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
or other damage as are necessary to protect the Intellectual Property
Collateral. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Administrative
Agent or the Secured Parties to enforce the Intellectual Property Collateral and
any license thereunder. In the event of such suit, each Pledgor shall, at the
reasonable request of the Administrative Agent, do any and all lawful acts and
execute any and all documents requested by the Administrative Agent in aid of
such enforcement and the Pledgors shall promptly reimburse and indemnify the
Administrative Agent, as the case may be, for all costs and expenses incurred by
the Administrative Agent in the exercise of its rights under this Section 6.7 in
accordance with Section 11.3 hereof. In the event that the Administrative Agent
shall elect not to bring suit to enforce the Intellectual Property Collateral,
each Pledgor agrees, at the reasonable request of the Administrative Agent, to
take all commercially reasonable actions necessary, whether by suit, proceeding
or other action, to prevent the infringement, counterfeiting, unfair
competition, dilution, diminution in value of or other damage to any of the
Intellectual Property Collateral by others and for that purpose agrees to
diligently maintain any suit, proceeding or other action against any Person so
infringing necessary to prevent such infringement.

 

ARTICLE VII.

 

CERTAIN PROVISIONS CONCERNING ACCOUNTS

 

Section 7.1 Special Representations and Warranties. As of the time when each of
its Accounts arises, each Pledgor shall be deemed to have represented and
warranted that such Account and all records, papers and documents relating
thereto (a) are genuine and correct and in all material respects what they
purport to be, (b) represent the legal, valid and binding obligation of the
account debtor, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability, evidencing indebtedness unpaid and owed by such account debtor,
arising out of the performance of labor or services or the sale, lease, license,
assignment or other disposition and delivery of the goods or other property or
out of an advance or a loan, and (c) are in all material respects in compliance
with all applicable Federal, state and local laws and applicable laws of any
relevant foreign jurisdiction.

 

Section 7.2 Maintenance of Records. Each Pledgor shall keep and maintain at its
own cost and expense complete records of each Account, in a manner consistent
with prudent business practice, including, without limitation, records of all
payments received, all credits

 

26



--------------------------------------------------------------------------------

granted thereon, all merchandise returned and all other documentation relating
thereto. Each Pledgor shall, at such Pledgor’s sole cost and expense, upon the
Administrative Agent’s demand made at any time after the occurrence and during
the continuance of any Event of Default, deliver all tangible evidence of
Accounts, including, without limitation, all documents evidencing Accounts and
any books and records relating thereto to the Administrative Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Pledgor). Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent may transfer a full and complete copy of any
Pledgor’s books, records, credit information, reports, memoranda and all other
writings relating to the Accounts to and for the use by any person that has
acquired or is contemplating acquisition of an interest in the Accounts or the
Administrative Agent’s security interest therein without the consent of any
Pledgor.

 

Section 7.3 Legend. Each Pledgor shall legend, at the request of the
Administrative Agent made at any time after the occurrence and during the
continuance of any Event of Default and in form and manner satisfactory to the
Administrative Agent, the Accounts and the other books, records and documents of
such Pledgor evidencing or pertaining to the Accounts with an appropriate
reference to the fact that the Accounts have been assigned to the Administrative
Agent for the benefit of the Secured Parties and that the Administrative Agent
has a security interest therein.

 

Section 7.4 Modification of Terms, etc. No Pledgor shall rescind or cancel any
indebtedness evidenced by any Account or modify any term thereof or make any
adjustment with respect thereto except in the ordinary course of business
consistent with prudent business practice, or extend or renew any such
indebtedness except in the ordinary course of business or compromise or settle
any dispute, claim, suit or legal proceeding relating thereto or sell any
Account or interest therein except in the ordinary course of business, without
the prior written consent of the Administrative Agent. Each Pledgor shall timely
fulfill all obligations on its part to be fulfilled under or in connection with
the Accounts.

 

Section 7.5 Collection. Each Pledgor shall cause to be collected from the
account debtor of each of the Accounts, as and when due in the ordinary course
of business consistent with prudent business practice (including, without
limitation, Accounts that are delinquent, such Accounts to be collected in
accordance with generally accepted commercial collection procedures), any and
all amounts owing under or on account of such Account, and apply forthwith upon
receipt thereof all such amounts as are so collected to the outstanding balance
of such Account, except that any Pledgor may, with respect to an Account, allow
in the ordinary course of business (i) a refund or credit due as a result of
returned or damaged or defective merchandise and (ii) such extensions of time to
pay amounts due in respect of Accounts and such other modifications of payment
terms or settlements in respect of Accounts as shall be commercially reasonable
in the circumstances, all in accordance with such Pledgor’s ordinary course of
business consistent with its collection practices as in effect from time to
time. The costs and expenses (including, without limitation, attorneys’ fees) of
collection, in any case, whether incurred by any Pledgor, the Administrative
Agent or any Secured Party, shall be paid by the Pledgors.

 

27



--------------------------------------------------------------------------------

ARTICLE VIII.

 

TRANSFERS AND OTHER LIENS

 

Section 8.1 Transfers of and other Liens on Pledged Collateral. No Pledgor shall
(i) sell, convey, assign or otherwise dispose of, or grant any option with
respect to, or (ii) grant, convey or permit to exist any Lien on, any of the
Pledged Collateral pledged by it hereunder except, in each case, as permitted by
the Credit Agreement.

 

ARTICLE IX.

 

REMEDIES

 

Section 9.1 Remedies. (a) Upon the occurrence and during the continuance of any
Event of Default the Administrative Agent may from time to time exercise the
following rights and remedies (alternatively, successively or concurrently on
any one or more occasions) in respect of the Pledged Collateral, in addition to
the other rights and remedies provided for herein or otherwise available to it:

 

(i) Personally, or by agents or attorneys, immediately take possession of the
Pledged Collateral or any part thereof, from any Pledgor or any other Person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Pledgor’s premises where any of the
Pledged Collateral is located, remove such Pledged Collateral, remain present at
such premises to receive copies of all communications and remittances relating
to the Pledged Collateral and use in connection with such removal and possession
any and all services, supplies, aids and other facilities of any Pledgor;

 

(ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including, without
limitation, instructing the obligor or obligors on any agreement, instrument or
other obligation constituting part of the Pledged Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Administrative Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, however, that in the event that any such
payments are made directly to any Pledgor, prior to receipt by any such obligor
of such instruction, such Pledgor shall segregate all amounts received pursuant
thereto in trust for the benefit of the Administrative Agent and shall promptly
(but in no event later than one (1) Business Day after receipt thereof) pay such
amounts to the Administrative Agent;

 

(iii) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

 

(iv) Take possession of the Pledged Collateral or any part thereof, by directing
any Pledgor in writing to deliver the same to the Administrative Agent at any
place or places so designated by the Administrative Agent, in which event such
Pledgor shall at its own expense: (A) forthwith cause the same to be moved to
the place or places designated by the

 

28



--------------------------------------------------------------------------------

Administrative Agent and there delivered to the Administrative Agent, (B) store
and keep any Pledged Collateral so delivered to the Administrative Agent at such
place or places pending further action by the Administrative Agent and (C) while
the Pledged Collateral shall be so stored and kept, provide such security and
maintenance services as shall be necessary to protect the same and to preserve
and maintain them in good condition. Each Pledgor’s obligation to deliver the
Pledged Collateral as contemplated in this Section 9.1(a)(iv) is of the essence
hereof. Upon application to a court of equity having jurisdiction, the
Administrative Agent shall be entitled to a decree requiring specific
performance by any Pledgor of such obligation;

 

(v) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Obligations as provided in Article X
hereof;

 

(vi) Retain and apply the Distributions to the Obligations as provided in
Article X hereof;

 

(vii) Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including, without limitation, perfecting assignment of and
exercising any and all voting, consensual and other rights and powers with
respect to any Pledged Collateral; and

 

(viii) Exercise all the rights and remedies of a secured party under the UCC,
and the Administrative Agent may also in its sole discretion, without notice
except as specified in Section 9.2 hereof, sell, assign or grant a license to
use the Pledged Collateral or any part thereof in one or more parcels at public
or private sale, at any exchange, broker’s board or at any of the Administrative
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and at
such price or prices and upon such other terms as the Administrative Agent may
deem commercially reasonable. The Administrative Agent or any other Secured
Party or any of their respective Affiliates may be the purchaser, licensee,
assignee or recipient of any or all of the Pledged Collateral at any such sale
and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Pledged Collateral
sold, assigned or licensed at such sale, to use and apply any of the Obligations
owed to such Person as a credit on account of the purchase price of any Pledged
Collateral payable by such Person at such sale. Each purchaser, assignee,
licensee or recipient at any such sale shall acquire the property sold, assigned
or licensed absolutely free from any claim or right on the part of any Pledgor,
and each Pledgor hereby waives, to the fullest extent permitted by law, all
rights of redemption, stay and/or appraisal which it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted. The Administrative Agent shall not be obligated to make any sale of
Pledged Collateral regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Pledgor hereby waives, to the fullest extent permitted by law, any claims
against the Administrative Agent arising by reason of the fact that the price at
which any Pledged Collateral may have been sold, assigned or licensed at such a
private sale was less than the price which might have been obtained at a public
sale, even if the Administrative Agent accepts the first offer received and does
not offer such Pledged Collateral to more than one offeree.

 

29



--------------------------------------------------------------------------------

Section 9.2 Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of Pledged Collateral shall be
required by law, ten (10) days’ prior notice to such Pledgor of the time and
place of any public sale or of the time after which any private sale or other
intended disposition is to take place shall be commercially reasonable
notification of such matters. No notification need be given to any Pledgor if it
has signed, after the occurrence of an Event of Default, a statement renouncing
or modifying (as permitted under law) any right to notification of sale or other
intended disposition.

 

Section 9.3 Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of any of the Pledged Collateral, including,
without limitation, any and all prior notice and hearing for any prejudgment
remedy or remedies and any such right which such Pledgor would otherwise have
under law, and each Pledgor hereby further waives, to the fullest extent
permitted by applicable law: (a) all damages occasioned by such taking of
possession, (b) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of the Administrative
Agent’s rights hereunder and (c) all rights of redemption, appraisal, valuation,
stay, extension or moratorium now or hereafter in force under any applicable
law. The Administrative Agent shall not be liable for any incorrect or improper
payment made pursuant to this Article IX in the absence of gross negligence or
willful misconduct. Any sale of, or the grant of options to purchase, or any
other realization upon, any Pledged Collateral shall operate to divest all
right, title, interest, claim and demand, either at law or in equity, of the
applicable Pledgor therein and thereto, and shall be a perpetual bar both at law
and in equity against such Pledgor and against any and all Persons claiming or
attempting to claim the Pledged Collateral so sold, optioned or realized upon,
or any part thereof, from, through or under such Pledgor.

 

Section 9.4 Certain Sales of Pledged Collateral.

 

(i) Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Pledged Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority. Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to the Administrative
Agent than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agrees that any such restricted sale
shall be deemed to have been made in a commercially reasonable manner and that,
except as may be required by applicable law, the Administrative Agent shall have
no obligation to engage in public sales.

 

(ii) Each Pledgor recognizes that, by reason of certain prohibitions contained
in the Securities Act, and applicable state securities laws, the Administrative
Agent may be compelled, with respect to any sale of all or any part of the
Securities Collateral and Investment Property, to limit purchasers to Persons
who will agree, among other things, to acquire such Securities Collateral or
Investment Property for their own account, for investment and not with a view to
the distribution or resale thereof. Each Pledgor acknowledges that any such
private sales may be at prices and on terms less favorable to the Administrative
Agent than those obtainable through a public sale without such restrictions
(including, without limitation, a public offering made pursuant to a
registration statement under the Securities Act), and,

 

30



--------------------------------------------------------------------------------

notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Administrative Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Securities Collateral or Investment Property
for the period of time necessary to permit the issuer thereof to register it for
a form of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would agree to do so.

 

(iii) If the Administrative Agent determines to exercise its right to sell any
or all of the Securities Collateral or Investment Property, upon written
request, the applicable Pledgor shall from time to time furnish to the
Administrative Agent all such information as the Administrative Agent may
request in order to determine the number of securities included in the
Securities Collateral or Investment Property which may be sold by the
Administrative Agent as exempt transactions under the Securities Act and the
rules of the Securities and Exchange Commission thereunder, as the same are from
time to time in effect.

 

(iv) Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 9.4 will cause irreparable injury to the Administrative Agent
and other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 9.4 shall be
specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.

 

Section 9.5 No Waiver; Cumulative Remedies.

 

(i) No failure on the part of the Administrative Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Administrative Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy; nor shall the Administrative Agent be
required to look first to, enforce or exhaust any other security, collateral or
guaranties. The remedies herein provided are cumulative and are not exclusive of
any remedies provided by law.

 

(ii) In the event that the Administrative Agent shall have instituted any
proceeding to enforce any right, power or remedy under this Agreement by
foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Administrative Agent, then and in every such case, the Pledgors, the
Administrative Agent and each other Secured Party shall be restored to their
respective former positions and rights hereunder with respect to the Pledged
Collateral, and all rights, remedies and powers of the Administrative Agent and
the other Secured Parties shall continue as if no such proceeding had been
instituted.

 

Section 9.6 Certain Additional Actions Regarding Intellectual Property. If any
Event of Default shall have occurred and be continuing, upon the written demand
of Administrative Agent, each Pledgor shall execute and deliver to
Administrative Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and such other documents as are necessary or
appropriate to carry out the intent and purposes hereof.

 

31



--------------------------------------------------------------------------------

ARTICLE X.

 

PROCEEDS OF CASUALTY EVENTS AND COLLATERAL

DISPOSITIONS/APPLICATION OF PROCEEDS

 

Section 10.1 Proceeds of Casualty Events and Collateral Dispositions. The
Pledgors shall take all actions required by the Credit Agreement with respect to
any Net Cash Proceeds of any Casualty Event or from the sale or disposition of
any Pledged Collateral.

 

Section 10.2 Application of Proceeds. The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, together with any
other sums then held by the Administrative Agent pursuant to this Agreement, in
accordance with and as set forth in Section 9.02 of the Credit Agreement.

 

ARTICLE XI.

 

MISCELLANEOUS

 

Section 11.1 Concerning Administrative Agent.

 

(i) The Administrative Agent has been appointed as administrative agent pursuant
to the Credit Agreement. The actions of the Administrative Agent hereunder are
subject to the provisions of the Credit Agreement. The Administrative Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including, without limitation, the release or substitution of the Pledged
Collateral), in accordance with this Agreement and the Credit Agreement. The
Administrative Agent may employ agents and attorneys-in-fact in connection
herewith and shall not be liable for the negligence or misconduct of any such
agents or attorneys-in-fact selected by it in good faith. The Administrative
Agent may resign and a successor Administrative Agent may be appointed in the
manner provided in the Credit Agreement. Upon the acceptance of any appointment
as the Administrative Agent by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent under
this Agreement, and the retiring Administrative Agent shall thereupon be
discharged from its duties and obligations under this Agreement. After any
retiring Administrative Agent’s resignation, the provisions hereof shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was the Administrative Agent.

 

(ii) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Pledged Collateral in its possession if
such Pledged Collateral is accorded treatment substantially equivalent to that
which the Administrative Agent, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that neither the Administrative Agent nor any of the

 

32



--------------------------------------------------------------------------------

Secured Parties shall have responsibility for (i) ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relating to any Securities Collateral, whether or not the Administrative
Agent or any other Secured Party has or is deemed to have knowledge of such
matters or (ii) taking any necessary steps to preserve rights against any Person
with respect to any Pledged Collateral.

 

(iii) The Administrative Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

 

(iv) If any item of Pledged Collateral also constitutes collateral granted to
Administrative Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, Administrative Agent, in its sole discretion, shall select
which provision or provisions shall control.

 

Section 11.2 Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement or in the Credit Agreement (including, without limitation,
such Pledgor’s covenants to (a) pay the premiums in respect of all required
insurance policies hereunder, (b) pay Claims, (c) make repairs, (d) discharge
Liens or (e) pay or perform any obligations of such Pledgor under any Pledged
Collateral) or if any warranty on the part of any Pledgor contained herein shall
be breached, the Administrative Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend funds for
such purpose; provided, however, that Administrative Agent shall in no event be
bound to inquire into the validity of any tax, lien, imposition or other
obligation which such Pledgor fails to pay or perform as and when required
hereby and which such Pledgor does not contest in accordance with the provisions
of Section 4.12 hereof. Any and all amounts so expended by the Administrative
Agent shall be paid by the Pledgors in accordance with the provisions of
Section 11.3 hereof. Neither the provisions of this Section 11.2 nor any action
taken by Administrative Agent pursuant to the provisions of this Section 11.2
shall prevent any such failure to observe any covenant contained in this
Agreement nor any breach of warranty form constituting an Event of Default. Each
Pledgor hereby appoints the Administrative Agent its attorney-in-fact, with full
authority in the place and stead of such Pledgor and in the name of such
Pledgor, or otherwise, from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument consistent with the
terms of the Credit Agreement and the other Security Documents which the
Administrative Agent may deem necessary or advisable to accomplish the purposes
hereof. The foregoing grant of authority is a power of attorney coupled with an
interest and such appointment shall be irrevocable for the term hereof. Each
Pledgor hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof.

 

33



--------------------------------------------------------------------------------

Section 11.3 Expenses.

 

(a) Each Pledgor will upon demand pay to the Administrative Agent the amount of
any and all reasonable costs and expenses, including the reasonable fees and
expenses of its counsel and the reasonable fees and expenses of any experts and
agents which the Administrative Agent may incur in connection with (i) any
action, suit or other proceeding affecting the Pledged Collateral or any part
thereof commenced, in which action, suit or proceeding the Administrative Agent
is made a party or participates or in which the right to use the Pledged
Collateral or any part thereof is threatened, or in which it becomes necessary
in the judgment of the Administrative Agent to defend or uphold the Lien hereof
(including, without limitation, any action, suit or proceeding to establish or
uphold the compliance of the Pledged Collateral with any requirements of any
Governmental Authority or law), (ii) the collection of the Obligations,
(iii) the enforcement and administration hereof, (iv) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Pledged Collateral, (v) the exercise or enforcement of any of the rights
of the Administrative Agent or any Secured Party hereunder or (vi) the failure
by any Pledgor to perform or observe any of the provisions hereof. All amounts
expended by the Administrative Agent and payable by any Pledgor under this
Section 11.3 shall be due upon demand therefor (together with interest thereon
accruing at the highest rate then in effect under the Credit Agreement during
the period from and including the date on which such funds were so expended to
the date of repayment) and shall be part of the Obligations.

 

(b) The Pledgors agree, jointly and severally, to indemnify the Agents, each
Lender, the Issuing Bank, the Swingline Lender, each other Secured Party, each
Affiliate of any of the foregoing Persons and each of their respective
directors, officers, trustees, employees and agents (each such Person being
called an “Indemnitee”), against, and to hold each Indemnitee harmless from, all
reasonable out-of-pocket costs and any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges,
expenses and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of this Agreement, the
Credit Agreement, any other Loan Document or any other document evidencing the
Obligations (including, without limitation, any misrepresentation by any Pledgor
in this Agreement, the Credit Agreement, other Loan Document or any other
document evidencing the Obligations); provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct or bad faith of such Indemnitee.

 

(c) The provisions of this Section 11.3 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Agents, the Issuing Bank or any Lender. All amounts
due under this Section 11.3 shall be payable promptly (but in any event no more
than 10 days following) upon written demand therefor accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.

 

Section 11.4 Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (a) be
binding upon the

 

34



--------------------------------------------------------------------------------

Pledgors, their respective successors and assigns and (b) inure, together with
the rights and remedies of the Administrative Agent hereunder, to the benefit of
the Administrative Agent and the other Secured Parties and each of their
permitted respective successors, transferees and assigns. No other Persons
(including, without limitation, any other creditor of any Pledgor) shall have
any interest herein or any right or benefit with respect hereto. Without
limiting the generality of the foregoing clause (b), any Secured Party may
assign or otherwise transfer any indebtedness held by it secured by this
Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Secured Party,
herein or otherwise, subject however, to the provisions of the Credit Agreement
and any Lender Hedging Agreement.

 

Section 11.5 Termination; Release. Section 11.5 The Pledged Collateral shall be
released from the Lien of this Agreement in accordance with the provisions of
the Credit Agreement. Upon termination hereof or any release of Pledged
Collateral in accordance with the provisions of the Credit Agreement, the
Administrative Agent shall, upon the request and at the sole cost and expense of
the Pledgors, assign, transfer and deliver to Pledgor, against receipt and
without recourse to or warranty by the Administrative Agent except as to the
fact that the Administrative Agent has not encumbered the released assets, such
of the Pledged Collateral to be released (in the case of a release) as may be in
possession of the Administrative Agent and as shall not have been sold or
otherwise applied pursuant to the terms hereof, and, with respect to any other
Pledged Collateral, proper documents and instruments (including UCC-3
termination statements or releases) acknowledging the termination hereof or the
release of such Pledged Collateral, as the case may be.

 

Section 11.6 Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Administrative Agent and the Pledgors. Any amendment,
modification or supplement of or to any provision hereof, any waiver of any
provision hereof and any consent to any departure by any Pledgor from the terms
of any provision hereof shall be effective only in the specific instance and for
the specific purpose for which made or given. Except where notice is
specifically required by this Agreement or any other document evidencing the
Obligations, no notice to or demand on any Pledgor in any case shall entitle any
Pledgor to any other or further notice or demand in similar or other
circumstances.

 

Section 11.7 Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrowers set forth in the Credit Agreement and as to the Administrative Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.7.

 

Section 11.8 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

35



--------------------------------------------------------------------------------

Section 11.9 CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PLEDGOR OR SECURED PARTY
WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE SUPREME COURT OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY, THE COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS OF ANY
THEREOF, AND BY EXECUTION AND DELIVERY HEREOF, EACH PLEDGOR ACCEPTS FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT. EACH
PLEDGOR AGREES THAT SERVICE OF PROCESS IN ANY PROCEEDING MAY BE EFFECTED BY
MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE BORROWERS AT ITS ADDRESS SET
FORTH IN THE CREDIT AGREEMENT OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO. IF ANY AGENT
APPOINTED BY ANY PLEDGOR REFUSES TO ACCEPT SERVICE, SUCH PLEDGOR HEREBY AGREES
THAT SERVICE UPON IT BY MAIL SHALL CONSTITUTE SUFFICIENT NOTICE. NOTHING HEREIN
SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT TO BRING PROCEEDINGS AGAINST
ANY PLEDGOR IN THE COURTS OF ANY OTHER JURISDICTION. THE PLEDGORS HEREBY
IRREVOCABLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 11.10 Severability of Provisions. Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 11.11 Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page of this Agreement by telecopy
shall be as effective as a delivery of a manually executed counterpart of this
Agreement.

 

Section 11.12 Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

 

Section 11.13 Waiver of Stay. Each Pledgor agrees that in the event that such
Pledgor or any property or assets of such Pledgor shall hereafter become the
subject of a

 

36



--------------------------------------------------------------------------------

voluntary or involuntary proceeding under the Code or such Pledgor shall
otherwise be a party to any Federal or state bankruptcy, insolvency, moratorium
or similar proceeding to which the provisions relating to the automatic stay
under Section 362 of the Code or any similar provision in any such law is
applicable, then, in any such case, whether or not the Administrative Agent has
commenced foreclosure proceedings under this Agreement, the Administrative Agent
shall be entitled to relief from any such automatic stay as it relates to the
exercise of any of the rights and remedies (including, without limitation, any
foreclosure proceedings) available to the Administrative Agent as provided in
this Agreement, in any other Loan Document or any other document evidencing the
Obligations.

 

Section 11.14 No Credit for Payment of Taxes or Imposition. Such Pledgor shall
not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Pledged
Collateral or any part thereof.

 

Section 11.15 No Claims Against Administrative Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Administrative Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Administrative Agent in respect
thereof or any claim that any Lien based on the performance of such labor or
services or the furnishing of any such materials or other property is prior to
the Lien hereof.

 

Section 11.16 No Release. Nothing set forth in this Agreement shall relieve any
Pledgor from the performance of any term, covenant, condition or agreement on
such Pledgor’s part to be performed or observed under or in respect of any of
the Pledged Collateral or from any liability to any Person under or in respect
of any of the Pledged Collateral or shall impose any obligation on the
Administrative Agent or any other Secured Party to perform or observe any such
term, covenant, condition or agreement on such Pledgor’s part to be so performed
or observed or shall impose any liability on the Administrative Agent or any
other Secured Party for any act or omission on the part of such Pledgor relating
thereto or for any breach of any representation or warranty on the part of such
Pledgor contained in this Agreement, the Credit Agreement or the other Loan
Documents, or under or in respect of the Pledged Collateral or made in
connection herewith or therewith. The obligations of each Pledgor contained in
this Section 11.16 shall survive the termination hereof and the discharge of
such Pledgor’s other obligations under this Agreement, the Credit Agreement and
the other Loan Documents.

 

Section 11.17 Obligations Absolute. All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

 

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Pledgor;

 

37



--------------------------------------------------------------------------------

(ii) any lack of validity or enforceability of the Credit Agreement, any Lender
Hedging Agreement or any other Loan Document, or any other agreement or
instrument relating thereto;

 

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from the Credit Agreement, any Lender Hedging
Agreement or any other Loan Document or any other agreement or instrument
relating thereto;

 

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

 

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Lender Hedging
Agreement or any other Loan Document except as specifically set forth in a
waiver granted pursuant to the provisions of Section 11.6 hereof; or

 

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor, other than payment and performance
in full in cash of the Obligations and termination of all Commitments under the
Credit Agreement.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgors and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

BEARINGPOINT, INC. By:  

/s/ Patrick H. Kinzler

--------------------------------------------------------------------------------

Name:   Patrick H. Kinzler Title:   Treasurer BEARINGPOINT, LLC By:  

BEARINGPOINT, INC.,

as managing member

By:      

/s/ Patrick H. Kinzler

--------------------------------------------------------------------------------

Name:       Patrick H. Kinzler Title:       Treasurer

BEARINGPOINT AMERICAS, INC.

BEARINGPOINT GLOBAL, INC.

BEARINGPOINT GLOBAL OPERATIONS, INC. BEARINGPOINT INTERNATIONAL I, INC.
BEARINGPOINT USA, INC. METRIUS, INC. OAD ACQUISITION CORP. OAD GROUP, INC.
PEATMARWICK, INC. SOFTLINE ACQUISITION CORP. SOFTLINE CONSULTING & INTEGRATORS,
INC. By:  

/s/ Patrick H. Kinzler

--------------------------------------------------------------------------------

Name:   Patrick H. Kinzler Title:   Treasurer BEARINGPOINT BG, LLC By:  
BEARINGPOINT GLOBAL OPERATIONS, INC.,     as managing member By:      

/s/ Patrick H. Kinzler

--------------------------------------------------------------------------------

Name:       Patrick H. Kinzler Title:       Treasurer

 

39



--------------------------------------------------------------------------------

BEARINGPOINT ENTERPRISE HOLDINGS, LLC

BEARINGPOINT ISRAEL, LLC

BEARINGPOINT RUSSIA, LLC

BEARINGPOINT SOUTH PACIFIC, LLC

BEARINGPOINT SOUTHEAST ASIA, LLC

BEARINGPOINT TECHNOLOGY PROCUREMENT SERVICES, LLC

I2 MID ATLANTIC LLC

I2 NORTHWEST LLC

PELOTON HOLDINGS, L.L.C.

By:  

BEARINGPOINT, LLC,

as managing member

By:  

BEARINGPOINT, INC.,

as managing member

By:  

/s/ Patrick H. Kinzler

--------------------------------------------------------------------------------

Name:   Patrick H. Kinzler Title:   Treasurer BEARINGPOINT PUERTO RICO, LLC By:
 

BEARINGPOINT AMERICAS, INC.,

as managing member

By:      

/s/ Patrick H. Kinzler

--------------------------------------------------------------------------------

Name:       Patrick H. Kinzler Title:       Treasurer BEARINGPOINT GUAM, LLC By:
 

/s/ Patrick H. Kinzler

--------------------------------------------------------------------------------

Name:   Patrick H. Kinzler Title:   Treasurer

 

40



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Administrative Agent By:  

/s/ Wilfred V. Saint

--------------------------------------------------------------------------------

Name:   Wilfred V. Saint Title:  

Director Banking Products

Services, US

By:  

/s/ Doris Mesa

--------------------------------------------------------------------------------

Name:   Doris Mesa Title:  

Associate Director Banking

Products Services, US

 

41



--------------------------------------------------------------------------------

EXHIBIT 1

 

[Form of]

 

ISSUERS ACKNOWLEDGMENT

 

The undersigned hereby (i) acknowledges receipt of a copy of that certain
security agreement (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement;” capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Security Agreement), dated as of July 19, 2005, made by BearingPoint, Inc.
and BearingPoint, LLC (the “Borrowers”), and the Guarantors party thereto in
favor of UBS AG, Stamford Branch, as administrative agent (in such capacity and
together with any successors in such capacity, the “Administrative Agent”),
(ii) agrees promptly to note on its books the security interests granted to the
Administrative Agent and confirmed under the Security Agreement, (iii) agrees
that it will comply with instructions of the Administrative Agent with respect
to the applicable Securities Collateral without further consent by the
applicable Pledgor, (iv) agrees to notify the Administrative Agent upon
obtaining knowledge of any interest in favor of any Person in the applicable
Securities Collateral that is adverse to the interest of the Administrative
Agent therein and (v) waives any right or requirement at any time hereafter to
receive a copy of the Security Agreement in connection with the registration of
any Securities Collateral thereunder in the name of the Administrative Agent or
its nominee or the exercise of voting rights by the Administrative Agent or its
nominee.

 

[                                         ]

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

42



--------------------------------------------------------------------------------

EXHIBIT 2

 

[Form of]

 

SECURITIES PLEDGE AMENDMENT

 

This Security Pledge Amendment, dated as of [                                ],
is delivered pursuant to Section 5.1 of that certain security agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of July 19, 2005, made by BearingPoint, Inc. and
BearingPoint, LLC (the “Borrowers”), and the Guarantors party thereto in favor
of UBS AG, Stamford Branch, as administrative agent (in such capacity and
together with any successors in such capacity, the “Administrative Agent”). The
undersigned hereby agrees that this Pledge Amendment may be attached to the
Security Agreement and that the Pledged Securities and/or Pledged Notes listed
on this Pledge Amendment shall be deemed to be and shall become part of the
Pledged Collateral and shall secure all Obligations.

 

PLEDGED SECURITIES

 

ISSUER

--------------------------------------------------------------------------------

   CLASS OF
STOCK OR
INTERESTS


--------------------------------------------------------------------------------

   PAR
VALUE


--------------------------------------------------------------------------------

   CERTIFICATE
NO(S).


--------------------------------------------------------------------------------

   NUMBER
OF SHARES
OR
INTERESTS


--------------------------------------------------------------------------------

  

PERCENTAGE OF
ALL ISSUED
CAPITAL OR OTHER
EQUITY INTERESTS

OF ISSUER

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

PLEDGED NOTES

 

ISSUER

--------------------------------------------------------------------------------

   PRINCIPAL
AMOUNT


--------------------------------------------------------------------------------

   DATE OF
ISSUANCE


--------------------------------------------------------------------------------

   INTEREST RATE


--------------------------------------------------------------------------------

   MATURITY DATE


--------------------------------------------------------------------------------

 

 

BEARINGPOINT, INC.

BEARINGPOINT, LLC

as Pledgors

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

AGREED TO AND ACCEPTED:

 

UBS AG, STAMFORD BRANCH,

as Administrative Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     By:  

 

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT 3

 

[Form of]

 

JOINDER AGREEMENT

 

[Name of New Pledgor]

[Address of New Pledgor]

 

[Date]

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Ladies and Gentlemen:

 

Reference is made to that certain security agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
July 19, 2005, made by BearingPoint, Inc. and BearingPoint, LLC (the
“Borrowers”), and the Guarantors party thereto in favor of UBS AG, Stamford
Branch, as administrative agent (in such capacity and together with any
successors in such capacity, the “Administrative Agent”).

 

This letter supplements the Security Agreement and is delivered by the
undersigned, [                                ] (the “New Pledgor”), pursuant to
Section 3.5 of the Security Agreement. The New Pledgor hereby agrees to be bound
as a Guarantor and as a Pledgor by all of the terms, covenants and conditions
set forth in the Security Agreement to the same extent that it would have been
bound if it had been a signatory to the Security Agreement on the execution date
of the Security Agreement. Without limiting the generality of the foregoing, the
New Pledgor hereby grants and pledges to the Administrative Agent, as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations, a
Lien on and security interest in, all of its right, title and interest in, to
and under the Pledged Collateral and expressly assumes all obligations and
liabilities of a Guarantor and Pledgor thereunder. The New Pledgor hereby makes
each of the representations and warranties and agrees to each of the covenants
applicable to the Pledgors contained in the Security Agreement.

 

The New Pledgor is executing and delivering to the Administrative Agent a
Perfection Certificate with respect to itself on and as of the date hereof.

 

This agreement and any amendments, waivers, consents or supplements hereto may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all such counterparts together shall constitute
one and the same agreement.



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor has caused this letter agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NEW PLEDGOR] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

AGREED TO AND ACCEPTED:

 

UBS AG, STAMFORD BRANCH,

as Administrative Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     By:  

 

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT 4

 

[Form of]

 

CONTROL AGREEMENT CONCERNING SECURITIES ACCOUNTS

 

This Control Agreement Concerning Securities Accounts (this “Control
Agreement”), dated as of [                                ], by and among
                                 (the “Company”), UBS AG, Stamford Branch, as
administrative agent for the Lenders and the Agents (the Administrative Agent”)
and [                                ] (the “Securities Intermediary”), is
delivered pursuant to Section 3.4(c) of that certain security agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), dated as of July     , 2005, made by and among
[                                ] [(the “Borrowers”)] [the Company],1 each of
the Guarantors listed on the signature pages thereto (together with [the
Borrowers] [the Company], the Administrative Agent for the benefit of the
Lenders and the Agents. This Control Agreement is for the purpose of perfecting
the security interests of the Secured Parties granted by the Pledgor in the
Designated Securities Accounts described below. Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Security
Agreement.

 

Section 1. Confirmation of Establishment and Maintenance of Designated Accounts.
The Securities Intermediary hereby confirms that (i) the Securities Intermediary
has established for the Company and maintains the securities account(s) listed
in Schedule 1 annexed hereto (such account(s), together with each such other
securities account maintained by the Company with the Securities Intermediary
collectively, the “Designated Accounts” and each a “Designated Account”),
(ii) each of the Designated Accounts is a “securities account” as such term is
defined in Section 8-501(a) of the UCC, (iii) the Securities Intermediary shall,
subject to the terms of this Control Agreement and the Security Agreement, treat
the Administrative Agent as entitled to exercise the rights that comprise any
financial asset which is Investment Property and which is credited to a
Designated Account and (iv) all securities or other property underlying any
financial assets which constitute Investment Property and which are credited to
any Designated Account shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities Intermediary
and in no case will any financial asset credited to any Designated Account be
registered in the name of the Company, payable to the order of the Company or
specially endorsed to the Company, except to the extent the foregoing have been
specially endorsed to the Securities Intermediary or in blank. For avoidance of
doubt, it is noted that the term “Designated Accounts” as used in any security
agreement or collateral agreement means both the Designated Accounts hereunder
and the “Designated Accounts” in the comparable agreement entered into with
respect to any other Pledgor.

 

--------------------------------------------------------------------------------

1 Use “the Company” if Borrowers owns the Designated Account(s). If a Subsidiary
owns the Designated Account(s), use BearingPoint, Inc. (the “Borrowers”)”.



--------------------------------------------------------------------------------

Section 2. “Financial Assets” Election. The Securities Intermediary hereby
agrees that each item of Investment Property (whether investment property,
financial asset, security, instrument or cash) credited to any Designated
Account shall be treated as a “financial asset” within the meaning of
Section 8-102(a)(9) of the UCC.

 

Section 3. Entitlement Order. If at any time the Securities Intermediary shall
receive an “entitlement order” (within the meaning of Section 8-102(a)(8) of the
UCC) issued by the Administrative Agent and relating to Investment Collateral or
other Investment Property maintained in one or more of the Designated Accounts,
the Securities Intermediary shall comply with such entitlement order without
further consent by the Company or any other Person.

 

Section 4. Subordination of Lien; Waiver of Set-Off. In the event that the
Securities Intermediary has or subsequently obtains by agreement, operation of
law or otherwise a security interest in any Designated Account or any Investment
Property, the Securities Intermediary hereby agrees that such security interest
shall be subordinate to the security interest of the Administrative Agent. The
financial assets and other items deposited to any Designated Account will not be
subject to deduction, set-off, banker’s lien, or any other right in favor of any
Person other than the Secured Parties (except that the Securities Intermediary
may set off (i) all amounts due to the Securities Intermediary in respect of its
customary fees and expenses for the routine maintenance and operation of the
Designated Accounts, including overdraft fees and amounts advanced to settle
authorized transactions, and (ii) the face amount of any checks or other items
which have been credited to any Designated Account but are subsequently returned
unpaid because of uncollected or insufficient funds).

 

Section 5. Choice of Law. Both this Control Agreement and the Designated
Accounts shall be governed by the laws of the State of New York. Regardless of
any provision in any other agreement, for purposes of the UCC, New York shall be
deemed to be the Securities Intermediary’s location and the Designated Accounts
(as well as the security entitlements related thereto) shall be governed by the
laws of the State of New York.

 

Section 6. Conflict with Other Agreements; Amendments. As of the date hereof,
there are no other agreements entered into between the Securities Intermediary
and the Company with respect to any Designated Account or any security
entitlements or other financial assets credited thereto (other than standard and
customary documentation with respect to the establishment and maintenance of
such Designated Accounts). The Securities Intermediary and the Company will not
enter into any other agreement with respect to any Designated Account unless the
Administrative Agent shall have received prior written notice thereof. The
Securities Intermediary and the Company will not enter into any other agreement
with respect to creation or perfection of any security interest in, or control
of security entitlements maintained in any of the Designated Accounts without
the prior written consent of the Administrative Agent acting in its sole
discretion. In the event of any conflict with respect to “control” over any
Designated Account between this Control Agreement (or any portion hereof) and
any other agreement now existing or hereafter entered into, the terms of this
Control Agreement shall prevail. No amendment or modification of this Control
Agreement or waiver of any rights hereunder shall be binding on any party hereto
unless it is in writing and is signed by all the parties hereto.



--------------------------------------------------------------------------------

Section 7. Certain Agreements.

 

(i) The Securities Intermediary acknowledges receipt of a copy of the Security
Agreement.

 

(ii) The Securities Intermediary has furnished to the Administrative Agent and
the Company the most recent account statement issued by the Securities
Intermediary with respect to each of the Designated Accounts and the financial
assets and cash balances held therein. The account statement for each Designated
Account identifies the Investment Collateral held therein in the manner set
forth on Exhibit B annexed hereto. The Securities Intermediary represents and
warrants to the Administrative Agent that each such statement accurately
reflects the assets held in such Designated Account as of the date thereof.

 

(iii) The Securities Intermediary will, upon its receipt of each supplement to
the Security Agreement signed by the Company and identifying one or more
security entitlements or other financial assets as “Investment Collateral,”
enter into its records, including computer records, with respect to each
Designated Account a notation with respect to Investment collateral so that such
records and reports generated with respect thereto identify the Investment
Collateral as “Pledged.”

 

(iv) The Administrative Agent has delivered to the Securities Intermediary a
list, signed by an authorized representative (the “Authorized Representative”),
of the officers of the Administrative Agent authorized to give approvals or
instructions under this Control Agreement (including notices and other
instructions under Section 9 hereof) and the Securities Intermediary shall be
entitled to rely on communications from such authorized officers until the
earlier of (A) the termination of this Control Agreement in accordance with the
terms hereof, (B) notification by the Authorized Representative of a change in
the officers authorized to give approvals or instructions and (C) the assignment
of the rights of the Secured Parties in accordance with Section 11 hereof.

 

Section 8. Notice of Adverse Claims. Except for the claims and interest of the
Administrative Agent and of the Company in the Investment Collateral and other
Investment Property, the Securities Intermediary on the date hereof does not
know of any claim to, or security interest in, any Designated Account or in any
“financial asset” (as defined in Section 8-102(a) of the UCC) credited thereto
and does not know of any claim that any Person other than the Administrative
Agent has been given “control” of any Designated Account or any such financial
asset. If any Person asserts any lien, encumbrance or adverse claim (including
any writ, garnishment, judgment, warrant of attachment, execution or similar
process and any claim of “control”) against any of the Investment Collateral or
in any financial asset carried in any Designated Account constituting Investment
Property, the Securities Intermediary will promptly notify the Administrative
Agent and the Company thereof.

 

Section 9. Maintenance of Designated Accounts. In addition to, and not in lieu
of, the obligation of the Securities Intermediary to honor entitlement orders as
agreed in Section 3 hereof, the Securities Intermediary agrees to maintain the
Designated Accounts as follows:

 

(i) Notice of Sole Control. If at any time the Administrative Agent delivers to
the Securities Intermediary a notice of sole control in substantially the form
set forth in



--------------------------------------------------------------------------------

Exhibit A attached hereto (the “Notice of Sole Control”) with respect to any
Designated Account, the Securities Intermediary agrees that, after receipt of
such notice, it will take all instructions with respect to such Designated
Account solely from the Administrative Agent. Permitting settlement of trades
pending at the time of receipt of such notice shall not constitute a violation
of the immediately preceding sentence. Without limiting the generality of the
first sentence of this paragraph, upon receipt of a Notice of Sole Control, the
Securities Intermediary shall (x) no longer permit any trading with respect to
the applicable Investment Collateral to be initiated by the Company or any
representative of, or investment manager appointed by, the Company and the
Securities Intermediary shall follow all instructions given by an authorized
officer of the Administrative Agent, including without limitation instructions
for distribution or transfer of any Investment Collateral or other Investment
Property in any Designated Account to be made to the Administrative Agent and
(y) follow all instructions given by an authorized officer of the Administrative
Agent, including, without limitation, instructions for distribution or transfer
of any funds in any Designated Account to be made to the Administrative Agent.

 

(ii) Voting Rights. Until such time as the Securities Intermediary receives a
Notice of Sole Control pursuant to clause (i) of this Section 9, the Company, or
an investment manager on behalf of the Company, shall direct the Securities
Intermediary with respect to the voting of any Investment Collateral or other
financial assets constituting Investment Property credited to any Designated
Account.

 

(iii) Permitted Dispositions. Until such time as the Securities Intermediary
receives either a Notice of Sole Control signed by the Administrative Agent with
respect to some or all of the Investment Collateral and other Investment
Property or a notice signed by the Administrative Agent that a proposed sale,
exchange or transfer of certain Investment Collateral by or on behalf of the
Company will violate the Security Agreement, the Company, or any representative
of, or investment manager appointed by, the Company, may direct the Securities
Intermediary with respect to the sale, exchange or transfer of such Investment
Collateral held in a Designated Account.

 

(iv) Statements and Confirmations. The Securities Intermediary will send copies
of all statements and other correspondence (excluding routine confirmations)
concerning any Designated Account or any financial assets constituting
Investment Property credited thereto simultaneously to the Company and the
Administrative Agent at the address set forth in Section 12 hereof. The
Securities Intermediary will provide to the Administrative Agent and to the
Company, upon the Administrative Agent’s request therefor from time to time
(which may be as frequent as daily and is expected to be at least as frequent as
weekly) and, in any event as of the last business day of each calendar month, a
statement of the market value of each item of the Investment Collateral in each
Designated Account.

 

(v) Bailee for Perfection. The Securities Intermediary acknowledges that, in the
event that it should come into possession of any certificate representing any
security or other assets held as Investment Collateral in any of the Designated
Accounts, the Securities Intermediary shall retain possession of the same for
the benefit of the Administrative Agent (and such act shall cause the Securities
Intermediary to be deemed



--------------------------------------------------------------------------------

a bailee for the Administrative Agent, if necessary) to perfect the
Administrative Agent’s security interest in such securities or assets. The
Securities Intermediary hereby acknowledges its receipt of a copy of the
Security Agreement as notice to the Securities Intermediary regarding notice of
a security interest in collateral held by a bailee.

 

(vi) Certain Matters Relating to Interest, Dividends, etc. Until receipt of a
Notice of Sole Control with respect to some or all of the Investment Collateral
(or of a notice from the Administrative Agent, making reference to this
Section 9(vi), that an Event of Default, as defined in the Security Agreement,
has occurred and is continuing), the Securities Intermediary shall have no
responsibility to furnish reports to the Administrative Agent with respect to,
or to segregate or otherwise account to the Administrative Agent for, dividends,
interest or other amounts received in Designated Accounts with respect to
Investment Collateral.

 

Section 10. Representations, Warranties and Covenants of the Securities
Intermediary. The Securities Intermediary hereby makes the following
representations, warranties and covenants:

 

(i) The Designated Accounts have been established as set forth in Section 1
hereof and each Designated Account will be maintained in the manner set forth
herein until termination of this Control Agreement. The Securities Intermediary
shall not change the name or account number of any Designated Account without
the prior written consent of the Administrative Agent.

 

(ii) No financial asset constituting Investment Collateral is or will be
registered in the name of the Company, payable to its order or specially
indorsed to it, except to the extent such financial asset has been indorsed to
the Securities Intermediary or in blank.

 

(iii) This Control Agreement is the valid and legally binding obligation of the
Securities Intermediary.

 

(iv) The Securities Intermediary has not entered into any agreement with any
other Person pursuant to which it has agreed to comply with entitlement orders
(as defined in Section 8-102(a)(8) of the UCC) with respect to financial assets
credited to any Designated Account. Until the termination of this Control
Agreement the Securities Intermediary will not, without the written approval of
the Administrative Agent, enter into any agreement with any Person pursuant to
which it agrees to comply with entitlement orders with respect to Investment
Collateral. Until the termination of this Control Agreement, the Securities
Intermediary will not, without the written approval of the Administrative Agent
(which shall not be unreasonably withheld), enter into any agreement with any
Person relating to any Designated Account or any financial assets credited
thereto pursuant to which it agrees to comply with entitlement orders of such
Person.

 

(v) The Securities Intermediary is a “securities intermediary” as defined in
Article 8-102(a)(14) of the UCC.



--------------------------------------------------------------------------------

(vi) The Securities Intermediary has not entered into any other agreement with
the Company or Administrative Agent purporting to limit or condition the
obligation of the Securities Intermediary to comply with entitlement orders with
respect to financial assets credited to any Designated Account as set forth in
Section 3 hereof.

 

Section 11. Successors; Assignment. The terms of this Control Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors and permitted assignees.

 

Section 12. Notices. Any notice, request or other communication required or
permitted to be given under this Control Agreement shall be in writing and
deemed to have been properly given when delivered in person, or when sent by
telecopy or other electronic means and electronic confirmation of error free
receipt is received or two (2) days after being sent by certified or registered
United States mail, return receipt requested, postage prepaid, addressed to the
party at the address set forth below.

 

    Pledgors:    [                                         ]          [Address]
         Attention:          Telecopy:          Telephone:          with copy
to:          [                                         ]          [Address]    
     Attention:          Telecopy:          Telephone:    
Securities Intermediary:    [                                         ]         
[Address]          Attention:          Telecopy:          Telephone:    
Administrative Agent:    [                                         ]         
[Address]          Attention:          Telecopy:          Telephone:

 

Any party may change its address for notices in the manner set forth above.



--------------------------------------------------------------------------------

Section 13. Termination. The rights and powers granted herein to the
Administrative Agent have been granted in order to perfect the security
interests of the Secured Parties in the Investment Collateral and other
Investment Property maintained in the Designated Accounts, are powers coupled
with an interest and will be affected neither by the bankruptcy of the Company
nor by the lapse of time. The obligations of the Securities Intermediary
hereunder shall continue in effect until the security interests of the Secured
Parties with respect to the Investment Collateral and other Investment Property
have been terminated and an Authorized Representative has notified the
Securities Intermediary of such termination in writing.

 

Section 14. Definitions. The following terms shall have the following meanings:

 

“Investment Collateral” shall mean, all “investment property,” as such term is
used in the UCC, of the Company and, in any event, shall include, without
limitation, (i) the Designated Account, (ii) all financial assets, cash, checks,
drafts, securities and instruments deposited or held or required to be deposited
or held in the Designated Account and all security entitlements relating
thereto, (iii) all investments and all certificates and instruments, if any,
from time to time representing or evidencing any other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the foregoing items listed in clauses (i) and (ii) of this
definition and (iv) each consent, control or other agreement, including, without
limitation, this Control Agreement, entered into by the Company with the
Securities Intermediary and all rights, if any, and interests of the Company in,
to and under each such consent, control or other agreement; provided, however,
that Investment Collateral shall in no event include the Securities Collateral.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York.

 

Section 15. Severability. If any term or provision set forth in this Agreement
shall be invalid or unenforceable, the remainder of this Agreement, other than
those provisions held invalid or unenforceable, shall be construed in all
respects as if such invalid or unenforceable term or provision were omitted.

 

Section 16. Counterparts. This Control Agreement may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Control Agreement by signing and delivering
one or more counterparts.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

 

[                                                                             ],
as Pledgor By:  

 

--------------------------------------------------------------------------------

Name:     Title:     UBS AG, STAMFORD BRANCH,
as Administrative Agent By:  

 

--------------------------------------------------------------------------------

Name:     Title:     [                                       
                                     ], as Securities Intermediary By:  

 

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

SCHEDULE I

 

Designated Account(s)



--------------------------------------------------------------------------------

EXHIBIT A

 

[Letterhead of [                                         ]]

 

[Date]

 

[Securities Intermediary]

[Address]

 

Attention:

 

  Re: Notice of Sole Control

 

Ladies and Gentlemen:

 

As referenced in Section 9(i) of the Control Agreement Concerning Designated
Accounts dated as of [                        ], by and among
[                                ] (the “Company”), us and you (the “Control
Agreement;” capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Control Agreement) (a copy of which is
attached) we hereby give you notice of our sole control over the Investment
Collateral and other financial assets constituting Investment Property
maintained in the securities accounts, account numbers
                                         (the “Specified Designated Accounts”).
You are hereby instructed not to accept any direction, instruction or
entitlement order with respect to Investment Collateral maintained in the
Specified Designated Accounts or the financial assets constituting Investment
Property credited thereto from any Person other than the undersigned, unless
otherwise ordered by a court of competent jurisdiction.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
[Company].

 

Very truly yours,

[                                         ],

as Administrative Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

cc: [Name of Company]

 

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT 5-A

 

[Form of]

 

CONTROL AGREEMENT CONCERNING DEPOSIT ACCOUNTS

(Disbursement Accounts)

 

This CONTROL AGREEMENT CONCERNING DEPOSIT ACCOUNTS (this “Control Agreement”),
dated as of [                                ], by and among BEARINGPOINT, INC.
(the “Company”), UBS AG, STAMFORD BRANCH, as administrative agent for the
Lenders and the Agents (the “Administrative Agent”), and
[                                ] (the “Bank”), is delivered pursuant to
Section 3.4(b) of that certain security agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), dated as of July 19, 2005, made by the Company and each of the
Guarantors listed on the signature pages thereto (together with the Company, the
“Pledgors”), in favor of the Administrative Agent for the benefit of the Lenders
and the Agents. This Control Agreement is for the purpose of perfecting the
security interests of the Administrative Agent granted by the Company in the
Designated Accounts described below. All references herein to the “UCC” shall
mean the Uniform Commercial Code as in effect from time to time in the State of
New York. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Security Agreement.

 

Section 1. Confirmation of Establishment and Maintenance of Designated Accounts.
The Bank hereby confirms that (i) the Bank has established for the Company and
maintains the deposit account(s) listed in Schedule 1 annexed hereto (such
deposit account(s), collectively, the “Designated Accounts” and each a
“Designated Account”) and (ii) each Designated Account is a “deposit account” as
such term is defined in Article 9 of the UCC. For avoidance of doubt, it is
noted that the term “Designated Accounts” as used in any security agreement
means both the Designated Accounts hereunder and the “Designated Accounts” in
the comparable agreement entered into with respect to any other Pledgor.

 

Section 2. Control. The Administrative Agent shall at all times (i) have
“control” (as defined in Section 9-104 of the UCC) of any Designated Account and
(ii) be authorized to direct the Bank to comply, without further consent of the
Company or any Person acting or purporting to act for the Company being
required, with all instructions originated by the Administrative Agent directing
disposition of the funds in the Designated Account. The Company, the
Administrative Agent, and the Bank agree that the Bank will comply with
instructions originated by the Administrative Agent directing the disposition of
the funds in the Designated Account without further consent by the Company. The
Bank shall also comply with instructions directing the disposition of funds in
the Designated Accounts originated by the Company or its authorized
representatives until such time as the Administrative Agent delivers a Notice of
Sole Control pursuant to Section 8(i) hereof to the Bank.

 

Section 3. Subordination of Lien; Waiver of Set-Off. In the event that the Bank
has or subsequently obtains by agreement, operation of law or otherwise a
security interest



--------------------------------------------------------------------------------

in any Designated Account, the Bank hereby agrees that such security interest
shall be subordinate to that of the Secured Parties. The funds deposited into
any Designated Account will not be subject to deduction, set-off, banker’s lien,
or any other right in favor of any Person other than the Secured Parties (except
that the Bank may set off (i) all amounts due to the Bank in respect of its
customary fees and expenses for the routine maintenance and operation of the
Designated Accounts, including overdraft fees, and (ii) the face amount of any
checks or other items which have been credited to any Designated Account but are
subsequently returned unpaid because of uncollected or insufficient funds).

 

Section 4. Choice of Law. Both this Control Agreement and the Designated
Accounts shall be governed by the law of the State of New York. Regardless of
any provision in any other agreement, for purposes of the UCC, New York shall be
deemed to be the Bank’s jurisdiction and the Designated Accounts shall be
governed by the law of the State of New York.

 

Section 5. Conflict with Other Agreements; Amendments. As of the date hereof,
there are no other agreements entered into between the Bank and the Company with
respect to any Designated Account or any funds credited thereto (other than
standard and customary documentation with respect to the establishment and
maintenance of such Designated Accounts). The Bank and the Company will not
enter into any other agreement with respect to any Designated Account, other
than standard and customary documentation with respect to the establishment and
maintenance of such Designated Accounts, unless the Administrative Agent shall
have received prior written notice thereof. The Bank and the Company will not
enter into any other agreement with respect to control of the Designated
Accounts without the prior written consent of the Administrative Agent acting in
its sole discretion. In the event of any conflict with respect to “control” over
any Designated Account between this Control Agreement (or any portion hereof)
and any other agreement now existing or hereafter entered into, the terms of
this Control Agreement shall prevail. No amendment or modification of this
Control Agreement or waiver of any right hereunder shall be binding on any party
hereto unless it is in writing and is signed by all the parties hereto.

 

Section 6. Certain Agreements.

 

(i) The Bank has furnished to the Administrative Agent and the Company the most
recent account statement issued by the Bank with respect to each of the
Designated Accounts and the cash balances held therein. The Bank represents and
warrants to the Administrative Agent that such statement accurately reflects the
assets held in such Designated Account as of the date thereof.

 

(ii) The Administrative Agent has delivered to the Bank a list, signed by an
authorized representative (the “Authorized Representative”), of the officers of
the Administrative Agent authorized to give approvals or instructions under this
Control Agreement (including notices and other instructions under Section 8
hereof) and the Bank shall be entitled to rely on communications from such
authorized officers until the earlier of (A) the termination of this Control
Agreement in accordance with the terms hereof, (B) the notification by the
Authorized Representative of a change and (C) the assignment of the rights of
the Secured Parties in accordance with Section 11 hereof.



--------------------------------------------------------------------------------

Section 7. Notice of Adverse Claims. Except for the claims and interest of the
Administrative Agent and of the Company in the Designated Accounts, the Bank on
the date hereof does not know of any claim to, or security interest in, any
Designated Account or in any funds credited thereto and does not know of any
claim that any Person other than the Administrative Agent has been given
“control” of any Designated Account or any such funds. If any Person asserts any
lien, encumbrance or adverse claim (including any writ, garnishment, judgment,
warrant of attachment, execution or similar process and any claim of “control”)
against any funds in any Designated Account, the Bank will promptly notify the
Administrative Agent and the Company thereof.

 

Section 8. Maintenance of Designated Accounts. In addition to, and not in lieu
of, the obligation of the Bank agreed in Section 2 hereof, the Bank agrees to
maintain the Designated Accounts as follows:

 

(i) Notice of Sole Control. If at any time the Administrative Agent delivers to
the Bank a notice of sole control in substantially the form set forth in
Exhibit A attached hereto (the “Notice of Sole Control”) with respect to any
Designated Account, the Bank agrees that, after receipt of such notice, it will
take all instruction with respect to such Designated Account solely from the
Administrative Agent. Without limiting the generality of the first sentence of
this paragraph, upon receipt of a Notice of Sole Control, the Bank shall follow
all instructions given by an authorized officer of the Administrative Agent,
including, without limitation, instructions for distribution or transfer of any
funds in any Designated Account to be made to the Administrative Agent.

 

(ii) Permitted Dispositions. Until such time as the Bank receives a Notice of
Sole Control signed by the Administrative Agent with respect to a Designated
Account, the Company, or any representative of the Company, may direct the Bank
with respect to the transfer of the funds held in such Designated Account. Until
such time as the Bank receives a Notice of Sole Control, the Company shall be
entitled to write checks against amounts in each Designated Account, and make
withdrawals, transfers, and other dispositions of the funds in each Designated
Account.

 

(iii) Statements and Confirmations. The Bank will promptly send copies of all
statements and other correspondence (excluding routine confirmations) concerning
any Designated Account to the Company and the Administrative Agent at the
addresses set forth in Section 11 hereof. The Bank will promptly provide to the
Administrative Agent and to the Company, upon the Administrative Agent’s request
therefor from time to time and in any event as of the last business day of each
calendar month, a statement of the cash balance in each Designated Account.

 

Section 9. Representations, Warranties and Covenants of the Bank. The Bank
hereby makes the following representations, warranties and covenants:

 

(i) The Designated Accounts have been established as set forth in Section 1
hereof and each Designated Account will be maintained in the manner set forth
herein until termination of this Control Agreement. The Bank shall not change
the name or account number of any Designated Account without the prior written
consent of the Administrative Agent.



--------------------------------------------------------------------------------

(ii) The Bank is a “bank,” as such term is defined in the UCC.

 

(iii) This Control Agreement is the valid and legally binding obligation of the
Bank.

 

(iv) The Bank has not entered into any agreement with any other Person pursuant
to which it has agreed to comply with any orders or instructions with respect to
any Designated Account. Until the termination of this Control Agreement, the
Bank will not, without the written approval of the Administrative Agent, enter
into any agreement with any Person pursuant to which it agrees to comply with
any orders or instructions of such Person with respect to any Designated
Account.

 

(v) The Bank has not entered into any other agreement with the Company or the
Administrative Agent purporting to limit or condition the obligation of the Bank
to comply with any orders or instructions with respect to any Designated Account
as set forth in Section 2 hereof.

 

Section 10. Successors; Assignment. The terms of this Control Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors and permitted assignees.

 

Section 11. Notices. Any notice, request or other communication required or
permitted to be given under this Control Agreement shall be in writing and
deemed to have been properly given when delivered in person, or when sent by
telecopy or other electronic means and electronic confirmation of error free
receipt is received or two (2) days after being sent by certified or registered
United States mail, return receipt requested, postage prepaid, addressed to the
party at the address set forth below.

 

     Company:    [                                         ]           [Address]
          Attention:           Telecopy:           Telephone:           with
copy to:           [                                         ]          
[Address]           Attention:           Telecopy:           Telephone:     
Bank:    [                                         ]



--------------------------------------------------------------------------------

          [Address]           Attention:           Telecopy:          
Telephone:      Administrative Agent:   
[                                         ]           [Address]          
Attention:           Telecopy:           Telephone:      with a copy to:       
        [                                         ]           [Address]       
   Attention:           Telecopy:           Telephone:

 

Any party may change its address for notices in the manner set forth above.

 

Section 12. Termination. The rights and powers granted herein to the
Administrative Agent have been granted in order to perfect the security
interests of the Secured Parties in the Designated Accounts, are powers coupled
with an interest and will be affected neither by the bankruptcy of the Company
nor by the lapse of time. The obligations of the Bank hereunder shall continue
in effect until the termination of the security interests of the Secured Parties
(including, without limitation, by virtue of the notice pursuant to Section 11
hereof) with respect to the Designated Accounts have been terminated and an
Authorized Representative has notified the Bank of such termination in writing.

 

Section 13. Severability. If any term or provision set forth in this Agreement
shall be invalid or unenforceable, the remainder of this Agreement, other than
those provisions held invalid or unenforceable, shall be construed in all
respects as if such invalid or unenforceable term or provision were omitted.

 

Section 14. Counterparts. This Control Agreement may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Control Agreement by signing and delivering
one or more counterparts.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

[                                                                 ], By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

[                                                                 ],

as Administrative Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

[                                                                 ],

as Bank

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

SCHEDULE 1

 

Designated Accounts



--------------------------------------------------------------------------------

EXHIBIT A

 

Letterhead of UBS AG, Stamford Branch

 

[Date]

 

[Bank]

[Address]

 

Attention:                             

 

  Re: Notice of Sole Control

 

Ladies and Gentlemen:

 

As referenced in Section 8(i) of the Control Agreement Concerning Deposit
Accounts dated as of                         , 2005, by and among BearingPoint,
Inc. (the “Company”), us and you (the “Control Agreement”; capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Control Agreement) (a copy of which is attached) we hereby give you notice
of our sole control over the Designated Account(s), account
number(s):                                                      (the “Specified
Designated Accounts”). You are hereby instructed not to accept any direction or
instructions with respect to the Specified Designated Accounts or any funds
credited thereto from any Person other than the undersigned, unless otherwise
ordered by a court of competent jurisdiction.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
the Company.

 

Very truly yours, UBS AG, Stamford Branch,
as Administrative Agent By:  

 

--------------------------------------------------------------------------------

Name:     Title:     By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

cc: BearingPoint, Inc.



--------------------------------------------------------------------------------

EXHIBIT 5-B

 

[Form of]

 

CONTROL AGREEMENT CONCERNING DEPOSIT ACCOUNTS

 

This CONTROL AGREEMENT CONCERNING DEPOSIT ACCOUNTS (this “Control Agreement”),
dated as of [                                ], by and among BEARINGPOINT, INC.
(the “Company”), UBS AG, STAMFORD BRANCH, as administrative agent for the
Lenders and the Agents (the “Administrative Agent”), and
[                                ] (the “Bank”), is delivered pursuant to
Section 3.4(b) of that certain security agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), dated as of July 19, 2005, made by the Company and each of the
Guarantors listed on the signature pages thereto (together with the Company, the
“Pledgors”), in favor of the Administrative Agent for the benefit of the Lenders
and the Agents. This Control Agreement is for the purpose of perfecting the
security interests of the Administrative Agent granted by the Company in the
Designated Accounts described below. All references herein to the “UCC” shall
mean the Uniform Commercial Code as in effect from time to time in the State of
New York. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Security Agreement.

 

Section 1. Confirmation of Establishment and Maintenance of Designated Accounts.
The Bank hereby confirms that (i) the Bank has established for the Company and
maintains the deposit account(s) listed in Schedule 1 annexed hereto (such
deposit account(s), collectively, the “Designated Accounts” and each a
“Designated Account”) and (ii) each Designated Account is a “deposit account” as
such term is defined in Article 9 of the UCC. For avoidance of doubt, it is
noted that the term “Designated Accounts” as used in any security agreement
means both the Designated Accounts hereunder and the “Designated Accounts” in
the comparable agreement entered into with respect to any other Pledgor.

 

Section 2. Control. The Administrative Agent shall at all times (i) have
“control” (as defined in Section 9-104 of the UCC) of any Designated Account and
(ii) be authorized to direct the Bank to comply, without further consent of the
Company or any Person acting or purporting to act for the Company being
required, with all instructions originated by the Administrative Agent directing
disposition of the funds in the Designated Account. The Company, the
Administrative Agent, and the Bank agree that the Bank will comply with
instructions originated by the Administrative Agent directing the disposition of
the funds in the Designated Account without further consent by the Company. The
Company, the Administrative Agent, and the Bank further agree that the Bank
shall not comply with any instructions directing the disposition of funds in the
Designated Accounts originated by the Company or any of its representatives.

 

Section 3. Subordination of Lien; Waiver of Set-Off. In the event that the Bank
has or subsequently obtains by agreement, operation of law or otherwise a
security interest in any Designated Account, the Bank hereby agrees that such
security interest shall be



--------------------------------------------------------------------------------

subordinate to that of the Secured Parties. The funds deposited into any
Designated Account will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any Person other than the Secured Parties (except
that the Bank may set off (i) all amounts due to the Bank in respect of its
customary fees and expenses for the routine maintenance and operation of the
Designated Accounts, including overdraft fees, and (ii) the face amount of any
checks or other items which have been credited to any Designated Account but are
subsequently returned unpaid because of uncollected or insufficient funds).

 

Section 4. Choice of Law. Both this Control Agreement and the Designated
Accounts shall be governed by the law of the State of New York. Regardless of
any provision in any other agreement, for purposes of the UCC, New York shall be
deemed to be the Bank’s jurisdiction and the Designated Accounts shall be
governed by the law of the State of New York.

 

Section 5. Conflict with Other Agreements; Amendments. As of the date hereof,
there are no other agreements entered into between the Bank and the Company with
respect to any Designated Account or any funds credited thereto (other than
standard and customary documentation with respect to the establishment and
maintenance of such Designated Accounts). The Bank and the Company will not
enter into any other agreement with respect to any Designated Account, other
than standard and customary documentation with respect to the establishment and
maintenance of such Designated Accounts, unless the Administrative Agent shall
have received prior written notice thereof. The Bank and the Company will not
enter into any other agreement with respect to control of the Designated
Accounts without the prior written consent of the Administrative Agent acting in
its sole discretion. In the event of any conflict with respect to “control” over
any Designated Account between this Control Agreement (or any portion hereof)
and any other agreement now existing or hereafter entered into, the terms of
this Control Agreement shall prevail. No amendment or modification of this
Control Agreement or waiver of any right hereunder shall be binding on any party
hereto unless it is in writing and is signed by all the parties hereto.

 

Section 6. Certain Agreements.

 

(i) The Bank has furnished to the Administrative Agent and the Company the most
recent account statement issued by the Bank with respect to each of the
Designated Accounts and the cash balances held therein. The Bank represents and
warrants to the Administrative Agent that such statement accurately reflects the
assets held in such Designated Account as of the date thereof.

 

(ii) The Administrative Agent has delivered to the Bank a list, signed by an
authorized representative (the “Authorized Representative”), of the officers of
the Administrative Agent authorized to give approvals or instructions under this
Control Agreement (including notices and other instructions under Section 8
hereof) and the Bank shall be entitled to rely on communications from such
authorized officers until the earlier of (A) the termination of this Control
Agreement in accordance with the terms hereof, (B) the notification by the
Authorized Representative of a change and (C) the assignment of the rights of
the Secured Parties in accordance with Section 11 hereof.



--------------------------------------------------------------------------------

Section 7. Notice of Adverse Claims. Except for the claims and interest of the
Administrative Agent and of the Company in the Designated Accounts, the Bank on
the date hereof does not know of any claim to, or security interest in, any
Designated Account or in any funds credited thereto and does not know of any
claim that any Person other than the Administrative Agent has been given
“control” of any Designated Account or any such funds. If any Person asserts any
lien, encumbrance or adverse claim (including any writ, garnishment, judgment,
warrant of attachment, execution or similar process and any claim of “control”)
against any funds in any Designated Account, the Bank will promptly notify the
Administrative Agent and the Company thereof.

 

Section 8. Maintenance of Designated Accounts. In addition to, and not in lieu
of, the obligation of the Bank agreed in Section 2 hereof, the Bank agrees to
maintain the Designated Accounts as follows:

 

(i) No later than 10:00 a.m. (Eastern time) on each Business Day, the Bank
shall, automatically and without further direction, initiate a federal funds
wire transfer of all available funds in the Designated Accounts, at the
Company’s cost and expense, to the following account (or such other account as
may be designed in writing by the Administrative Agent):

 

UBS AG, Stamford Branch

Stamford, Connecticut

ABA No. 026 007 993

Account No.                              

Attention:                                  

Reference:                                 

 

(ii) The Company shall have no authority to withdraw any amount from, draw upon,
or otherwise exercise powers as a depositor or owner with respect to the
Designated Accounts and the funds deposited therein.

 

(iii) The Bank will promptly send copies of all statements and other
correspondence (excluding routine confirmations) concerning any Designated
Account to the Company and the Administrative Agent at the addresses set forth
in Section 11 hereof. The Bank will promptly provide to the Administrative Agent
and to the Company, upon the Administrative Agent’s request therefor from time
to time, a statement of the cash balance in each Designated Account.

 

Section 9. Representations, Warranties and Covenants of the Bank. The Bank
hereby makes the following representations, warranties and covenants:

 

(i) The Designated Accounts have been established as set forth in Section 1
hereof and each Designated Account will be maintained in the manner set forth
herein until termination of this Control Agreement. The Bank shall not change
the name or account number of any Designated Account without the prior written
consent of the Administrative Agent.

 

(ii) The Bank is a “bank,” as such term is defined in the UCC.



--------------------------------------------------------------------------------

(iii) This Control Agreement is the valid and legally binding obligation of the
Bank.

 

(iv) The Bank has not entered into any agreement with any other Person pursuant
to which it has agreed to comply with any orders or instructions with respect to
any Designated Account. Until the termination of this Control Agreement, the
Bank will not, without the written approval of the Administrative Agent, enter
into any agreement with any Person pursuant to which it agrees to comply with
any orders or instructions of such Person with respect to any Designated
Account.

 

(v) The Bank has not entered into any other agreement with the Company or the
Administrative Agent purporting to limit or condition the obligation of the Bank
to comply with any orders or instructions with respect to any Designated Account
as set forth in Section 2 hereof.

 

Section 10. Successors; Assignment. The terms of this Control Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors and permitted assignees.

 

Section 11. Notices. Any notice, request or other communication required or
permitted to be given under this Control Agreement shall be in writing and
deemed to have been properly given when delivered in person, or when sent by
telecopy or other electronic means and electronic confirmation of error free
receipt is received or two (2) days after being sent by certified or registered
United States mail, return receipt requested, postage prepaid, addressed to the
party at the address set forth below.

 

     Company:    [                                          ]          
[Address]           Attention:           Telecopy:           Telephone:       
   with copy to:           [                                          ]       
   [Address]           Attention:           Telecopy:           Telephone:     
Bank:    [                                          ]           [Address]       
   Attention:           Telecopy:           Telephone:



--------------------------------------------------------------------------------

     Administrative Agent:    [                                       
                         ],           [Address]           Attention:          
Telecopy:           Telephone:      with a copy to:               
[                                                                 ],          
[Address]           Attention:           Telecopy:           Telephone:

 

Any party may change its address for notices in the manner set forth above.

 

Section 12. Termination. The rights and powers granted herein to the
Administrative Agent have been granted in order to perfect the security
interests of the Secured Parties in the Designated Accounts, are powers coupled
with an interest and will be affected neither by the bankruptcy of the Company
nor by the lapse of time. The obligations of the Bank hereunder shall continue
in effect until the termination of the security interests of the Secured Parties
(including, without limitation, by virtue of the notice pursuant to Section 11
hereof) with respect to the Designated Accounts have been terminated and an
Authorized Representative has notified the Bank of such termination in writing.

 

Section 13. Severability. If any term or provision set forth in this Agreement
shall be invalid or unenforceable, the remainder of this Agreement, other than
those provisions held invalid or unenforceable, shall be construed in all
respects as if such invalid or unenforceable term or provision were omitted.

 

Section 14. Counterparts. This Control Agreement may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Control Agreement by signing and delivering
one or more counterparts.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

[                                                                  ], By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

UBS AG, STAMFORD BRANCH,

as Administrative Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

[                                                                  ],

as Bank

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

SCHEDULE 1

 

Designated Accounts